Exhibit 10.1

Execution Version

 

 

 

BACKSTOP PURCHASE AGREEMENT

AMONG

HI-CRUSH INC.,

CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES

AND

THE BACKSTOP PARTIES HERETO

Dated as of August 17, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

   Rights Offering and Notes Backstop Commitments      2      1.1.    The Rights
Offering      2      1.2.    Backstop Commitments      3      1.3.    Put Option
Notes      5      1.4.    Certain Tax Treatment      6  

2.

   Closing; Certain Expenses and Payments      6      2.1.    Closing      6  
   2.2.    Backstop Expenses      7      2.3.    Liquidated Damages Payment     
7      2.4.    Interest; Costs and Expenses      8  

3.

   Representations and Warranties of the Debtors      9      3.1.   
Organization of the Debtors      9      3.2.    Capitalization; Subsidiaries   
  9      3.3.    Authority; No Conflict      10      3.4.    Proceedings; Orders
     11      3.5.    Brokers or Finders      12      3.6.    Exemption from
Registration      12      3.7.    Issuance      12      3.8.    Organizational
Documents      12      3.9.    Intellectual Property      13      3.10.   
Compliance with Laws      13      3.11.    Licenses and Permits      14     
3.12.    Compliance With Environmental Laws      14      3.13.    Compliance
With ERISA      15      3.14.    Compliance with Anti-Corruption, Money
Laundering and Import Laws; Export Controls and Economic Sanctions      16     
3.15.    Absence of Certain Changes or Events      17      3.16.    Material
Contracts      18      3.17.    Financial Statements; Internal Controls      18
     3.18.    Undisclosed Liabilities      19      3.19.    Tax Matters      19
     3.20.    Labor and Employment Compliance      20      3.21.    Related
Party Transactions      21      3.22.    Insurance      21      3.23.    Title
to Real and Personal Property      22      3.24.    Reserves      23   4.   
Representations and Warranties of the Backstop Parties      23      4.1.   
Organization of Such Backstop Party      23      4.2.    Authority; No Conflict
     24      4.3.    Backstop Notes Not Registered      25  

 

i



--------------------------------------------------------------------------------

  

4.4.

   Acquisition for Own Account      25     

4.5.

   Accredited Investor      25     

4.6.

   Brokers or Finders      25     

4.7.

   Sufficient Funds      26  

5.

  

Covenants of the Debtors

     26     

5.1.

   [Reserved]      26     

5.2.

   Rights Offering      26     

5.3.

   Conditions Precedent      26     

5.4.

   Notification      26     

5.5.

   Conduct of Business      26     

5.6.

   Use of Proceeds      27     

5.7.

   Access      27     

5.8.

   HSR Act and Foreign Competition Filings      27     

5.9.

   Specified Issuances      28     

5.10.

   Milestones      28     

5.11.

   RSA Covenants      28     

5.12.

   DIP Covenants      29     

5.13.

   DTC Eligibility      29  

6.

  

Covenants of the Backstop Parties

     29     

6.1.

   Rights Offering      29     

6.2.

   Conditions Precedent      29     

6.3.

   HSR Act and Foreign Competition Filings      29     

6.4.

   Specified Issuances      30  

7.

  

Conditions to Closing

     30     

7.1.

   Conditions Precedent to Obligations of the Backstop Parties      30     

7.2.

   Conditions Precedent to Obligations of the Company      35  

8.

  

Termination

     36  

9.

  

Indemnification

     39  

10.

  

Survival of Representations and Warranties

     42  

11.

  

Amendments and Waivers

     42  

12.

  

Notices, etc.

     43  

13.

  

Miscellaneous

     44      13.1.    Assignments      44      13.2.    Severability      44  
   13.3.    Entire Agreement      45      13.4.    Counterparts      45     
13.5.    Governing Law & Jurisdiction      45      13.6.    Waiver of Trial by
Jury; Waiver of Certain Damages      45      13.7.    Further Assurances      46
     13.8.    Specific Performance      46      13.9.    Headings      46  

 

ii



--------------------------------------------------------------------------------

   13.10.    Interpretation; Rules of Construction      46      13.11.   
Several, Not Joint, Obligations      46      13.12.    Disclosure      47     
13.13.    No Recourse Party      47      13.14.    Settlement Discussions     
47      13.15.    No Third Party Beneficiaries      47      13.16.    Arm’s
Length      47  

14.

   Definitions      48      14.1.    Definitions in the RSA      48      14.2.
   Certain Defined Terms      48  

Schedules

 

1

Backstop Parties

 

iii



--------------------------------------------------------------------------------

THIS BACKSTOP PURCHASE AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, together with any schedules, exhibits
and annexes hereto, this “Agreement”) is entered into as of August 17, 2020 (the
“Execution Date”), by and among (a) Hi-Crush Inc., a Delaware corporation (as in
existence on the Execution Date, as a debtor-in-possession in the Chapter 11
Cases (as defined below) and as a reorganized debtor, as applicable, the
“Company”), (b) each of the direct and indirect Subsidiaries (as defined below)
of the Company listed on the signature pages hereto under the title “Debtors”
(such Subsidiaries, each as in existence on the Execution Date, as a
debtor-in-possession in the Chapter 11 Cases and as a reorganized debtor, as
applicable, together with the Company, each, a “Debtor” and, collectively, the
“Debtors”), and (c) each of the undersigned entities and/or their investment
advisors, managers, managed funds or accounts, intermediaries or nominees set
forth on Schedule 1 hereto (each, a “Backstop Party” and, collectively, the
“Backstop Parties”). Capitalized terms used in this Agreement are defined in
Section 14 hereof.

RECITALS

WHEREAS, the Debtors, the Backstop Parties and certain other “Consenting
Noteholders” party thereto have entered into a Restructuring Support Agreement,
dated as of July 12, 2020 (as amended, supplemented, amended and restated or
otherwise modified from time to time, together with any schedules, exhibits and
annexes thereto, the “RSA”);

WHEREAS, pursuant to the terms of the RSA, the Debtors and the Consenting
Noteholders have agreed to implement certain restructuring transactions for the
Debtors in accordance with, and subject to, the terms and conditions set forth
in, the RSA (including the Restructuring Term Sheet attached as Exhibit A
thereto (including any schedules, annexes and exhibits (including the New
Secured Notes Term Sheet) attached thereto, as each may be modified in
accordance with the terms of the RSA, collectively, the “Restructuring Term
Sheet”) (it being understood and agreed that the Restructuring Term Sheet has
been expressly incorporated into the RSA by reference and made part thereof as
if fully set forth therein, and any reference herein to the RSA shall be deemed
to include the Restructuring Term Sheet));

WHEREAS, on July 12, 2020 (the “Petition Date”), following the execution and
delivery of the RSA by the parties thereto, the Debtors commenced voluntary,
prearranged reorganization cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

WHEREAS, the Debtors intend to restructure pursuant to a plan of reorganization
that is consistent in all material respects with the terms of the RSA and
otherwise in form and substance reasonably acceptable to the Required Backstop
Parties (the “Plan”) which will be filed by the Debtors with the Bankruptcy
Court in accordance with the terms of the RSA;

WHEREAS, pursuant to the Plan, the Company will conduct a notes rights offering,
on the terms and conditions set forth in the Plan and this Agreement (the
“Rights Offering”), by distributing to each holder of an Eligible Claim as of
the Rights Offering Record Date that is an Accredited Investor and timely
completes, executes and delivers to the Subscription Agent an AI Questionnaire
in accordance with the Rights Offering Procedures (each such holder,



--------------------------------------------------------------------------------

a “Rights Offering Participant” and, collectively, the “Rights Offering
Participants”), non-transferable, non-certificated rights that are attached to
such Eligible Claim (the “Rights”) to purchase such Rights Offering
Participant’s pro rata share of New Secured Notes (the “Rights Offering Notes”),
in an aggregate original principal amount of $43.3 million (the “Rights Offering
Amount”), and such New Secured Notes shall be on terms acceptable to the
Required Backstop Parties and consistent with the material terms of the term
sheet attached as Exhibit 3 to the Restructuring Term Sheet (the “New Secured
Notes Term Sheet”); and

WHEREAS, in order to facilitate the Rights Offering, pursuant to this Agreement,
and subject to the terms, conditions and limitations set forth herein, and in
reliance on the representations and warranties set forth herein, each of the
Backstop Parties, severally and not jointly, has agreed to provide the Debtors
with the right to require such Backstop Party to purchase, and upon exercise of
such right by the Debtors, each Backstop Party has agreed to purchase from the
Company, on the Effective Date (as defined in the Plan), such Backstop Party’s
Backstop Commitment Percentage of the Rights Offering Notes that have not been
subscribed for by the Rights Offering Participants by the Rights Offering
Termination Date (including the Unallocated Notes) (the “Unsubscribed Notes”),
subject to such Backstop Party’s Backstop Commitment Amount.

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the Debtors and the Backstop Parties agree as follows:

1. Rights Offering and Notes Backstop Commitments.

1.1. The Rights Offering.

(a) The Company shall commence the Rights Offering on the Rights Offering
Commencement Date. The Rights Offering shall be conducted and consummated by the
Company on the terms, subject to the conditions and in accordance with
procedures that are in form and substance reasonably acceptable to the Required
Backstop Parties (the “Rights Offering Procedures”) and otherwise on the
applicable terms and conditions set forth in this Agreement, the Plan and the
RSA.

(b) The Company hereby agrees and undertakes to deliver to each of the Backstop
Parties, by e-mail, a certification by an executive officer of the Company (the
“Backstop Certificate”) of (i) if there are Unsubscribed Notes, a true and
accurate calculation of the aggregate original principal amount of Unsubscribed
Notes, or (ii) if there are no Unsubscribed Notes, the fact that there are no
Unsubscribed Notes (it being understood that the Backstop Commitments shall
terminate at the Closing). If there are Unsubscribed Notes, the execution and
delivery of the Backstop Certificate by the Company shall be deemed the exercise
by the Debtors of their right to require the Backstop Parties to purchase
Unsubscribed Notes pursuant to Section 1.2(a) hereof. The Backstop Certificate
shall be delivered by the Company to each of the Backstop Parties promptly after
the Rights Offering Termination Date (as may be extended pursuant to the Rights
Offering Procedures) and, in any event, at least five (5) Business Days prior to
the anticipated Effective Date.

 

2



--------------------------------------------------------------------------------

1.2. Backstop Commitments.

(a) On the terms, subject to the conditions (including, without limitation, the
entry of the Backstop Order by the Bankruptcy Court and the Backstop Order
becoming a Final Order) and limitations, and in reliance on the representations
and warranties set forth in this Agreement, each of the Backstop Parties hereby
agrees, severally and not jointly, to give the Debtors the right to require such
Backstop Party, and upon exercise of such right by the Debtors, each Backstop
Party has agreed, to purchase from the Company, on the Effective Date, at the
aggregate Purchase Price therefor, its Backstop Commitment Percentage of all
Unsubscribed Notes; provided, however, that no Backstop Party shall be required
to purchase Unsubscribed Notes pursuant to this Section 1.2(a) with an aggregate
original principal amount that exceeds the Backstop Commitment Amount of such
Backstop Party. The Backstop Commitments of the Backstop Parties are several,
not joint, obligations of the Backstop Parties, such that no Backstop Party
shall be liable or otherwise responsible for the Backstop Commitment of any
other Backstop Party. If a group of Backstop Parties that are Affiliates of one
another purchase Rights Offering Notes in the Rights Offering in an aggregate
original principal amount that is less than the product of (a) the aggregate
Backstop Commitment Percentages of such Backstop Parties and (b) the Rights
Offering Amount, then such Affiliated Backstop Parties shall be required to
purchase Unsubscribed Notes such that no such deficiency exists and such
obligation shall constitute the Backstop Commitments of such Affiliated Backstop
Parties (it being understood that such obligation to purchase such Unsubscribed
Notes shall be satisfied prior to determining the Backstop Commitments of all
other Backstop Parties). The Unsubscribed Notes that each of the Backstop
Parties is required to purchase pursuant to this Section 1.2(a) are referred to
herein as such Backstop Party’s “Backstop Commitment Notes”.

(b) On or prior to the date that is three (3) Business Days prior to the
anticipated Effective Date (the “Deposit Deadline”), each Backstop Party, or an
Affiliate thereof, shall, severally and not jointly, deposit or cause to be
deposited into an account (the “Deposit Account”) with the Subscription Agent,
by wire transfer of immediately available funds, an amount equal to the
aggregate Purchase Price for such Backstop Party’s Backstop Commitment Notes
(such Backstop Party’s “Purchase Price”); provided, however, that at the
election of the Required Backstop Parties, the Deposit Account shall be
established with a bank or trust company approved by the Company and the
Required Backstop Parties (such account, the “Escrow Account” and such bank or
trust company that maintains the Escrow Account, the “Escrow Agent”) pursuant to
an escrow agreement, in form and substance reasonably acceptable to the Required
Backstop Parties and the Company (the “Escrow Agreement”). If the Required
Backstop Parties elect to establish an Escrow Account, (i) any reference in this
Agreement (x) to the “Deposit Account” shall refer instead to the “Escrow
Account” and (y) where applicable, to the “Subscription Agent” shall refer
instead to the “Escrow Agent”, and (ii) any deposit made into the Escrow Account
shall be pursuant to terms of the Escrow Agreement.

(c) In the event that a Backstop Party defaults (a “Funding Default”) on its
obligation to deposit its Purchase Price in the Deposit Account by the Deposit
Deadline pursuant to Section 1.2(b) hereof (each such Backstop Party, a
“Defaulting Backstop Party”), then each Backstop Party that is not a Defaulting
Backstop Party (each, a “Non-Defaulting Backstop Party”) shall have the right
(the “Default Purchase Right”), but not the obligation, to elect to commit to
purchase from the Company, at the aggregate Purchase Price therefor, up to such
Non-Defaulting

 

3



--------------------------------------------------------------------------------

Backstop Party’s Adjusted Commitment Percentage of all Backstop Commitment Notes
required to be purchased by the Defaulting Backstop Party pursuant to
Section 1.2(a) but with respect to which such Defaulting Backstop Party did not
make the required deposit in accordance with Section 1.2(b). Within two
(2) Business Days after a Funding Default, the Company shall send a written
notice to each Non-Defaulting Backstop Party specifying (x) the aggregate
original principal amount of Backstop Commitment Notes subject to such Funding
Default (collectively, the “Default Notes”) and (y) the maximum aggregate
original principal amount of Default Notes such Non-Defaulting Backstop Party
may elect to commit to purchase (determined in accordance with the first
sentence of this Section 1.2(c)). Each Non-Defaulting Backstop Party will have
two (2) Business Days after receipt of such notice to elect to exercise its
Default Purchase Right by notifying the Company in writing of its election and
specifying the aggregate original principal amount of Default Notes that it is
committing to purchase (up to the maximum aggregate original principal amount of
Default Notes such Non-Defaulting Backstop Party is permitted to commit to
purchase pursuant to the first sentence of this Section 1.2(c)). If any
Non-Defaulting Backstop Party commits to purchase less than the maximum amount
of Default Notes such Non-Defaulting Backstop Party is permitted to commit to
purchase pursuant to the first sentence of this Section 1.2(c) or if any
Non-Defaulting Backstop Party does not elect to commit to purchase any Default
Notes within the 2-Business Day period referred to in the immediately preceding
sentence, then the Default Notes that such Non-Defaulting Backstop Party does
not commit to purchase may be (but are not obliged to be) purchased by
Non-Defaulting Backstop Parties that exercised in full their respective Default
Purchase Rights (such Non-Defaulting Backstop Parties electing to purchase, the
“Final Optional Parties”) (the right to make such purchase to be made on a pro
rata basis among the Final Optional Parties based on the remaining unsubscribed
Default Notes, or as otherwise agreed among the Final Optional Parties, and the
process for providing commitments for such purchases to be made by mutual
agreement between such Final Optional Parties and notification of such
agreement, if any, and allocation to be made to the Company).

(d) If the Non-Defaulting Backstop Parties elect to commit to purchase all (but
not less than all) Default Notes in accordance with Section 1.2(c) (including by
agreement of any Final Optional Parties), the Company shall notify such
Non-Defaulting Backstop Parties in writing of the same. No later than one
(1) Business Day after the day that the Company has notified the Non-Defaulting
Backstop Parties, each Non-Defaulting Backstop Party that has elected to commit
to purchase any portion of the Default Notes hereby agrees, severally and not
jointly, to deposit into the Deposit Account, by wire transfer of immediately
available funds, an amount equal to its portion of the aggregate Purchase Price
for such Default Notes. If Non-Defaulting Backstop Parties do not elect to
commit to purchase all Default Notes in accordance with this Section 1.2(c) (and
there is no agreement by any Final Option Parties), then no Non-Defaulting
Backstop Party shall be required to deposit in the Deposit Account any portion
of the Purchase Price for the Default Notes which such Non-Defaulting Backstop
Party may have elected to commit to purchase pursuant to Section 1.2(c) unless
otherwise agreed to in writing by the Required Backstop Parties and then only on
the terms agreed in writing by the Required Backstop Parties. The Default Notes
with respect to which a Backstop Party elects to purchase pursuant to
Section 1.2(c), if any, together with such Backstop Party’s Backstop Commitment
Notes and Put Option Notes, shall be referred to herein as such Backstop Party’s
“Backstop Notes”.

 

4



--------------------------------------------------------------------------------

(e) Each Backstop Note shall be in an original principal amount of $1,000 and
integral multiples thereof. Fractional Backstop Notes shall not be issued.
Anything herein to the contrary notwithstanding, no Backstop Party shall be
required or have the right to purchase or be issued any fractional Backstop
Notes. If a Backstop Party would otherwise be required or have the right to
purchase or be issued Backstop Notes with an aggregate original principal amount
that is not a multiple of $1,000, then such number of Backstop Notes shall be
rounded upward or downward to the nearest multiple of $1,000 (with an aggregate
original principal amount of at least $500 being rounded upward and less than
$500 being rounded downward), and no Backstop Party shall receive any payment or
other distribution in respect of any fraction of a Backstop Note such Backstop
Party does not receive as a result of such rounding down or be required to
provide any consideration for any fraction of a Backstop Note received as a
result of such rounding up; provided, however, that (x) if any such rounding
would result in the aggregate original principal amount of the Rights Offering
Notes and the Backstop Commitment Notes to be more than the Rights Offering
Amount being issued on the Effective Date, the Backstop Party with the smallest
amount that was rounded up to the nearest multiple of $1,000 shall instead be
rounded down to the nearest multiple of $1,000 and such adjustment shall be
repeated with each successive Backstop Party with the smallest amount that was
so rounded up until the aggregate original principal amount of the Rights
Offering Notes and the Backstop Commitment Notes that will be issued on the
Effective Date will equal the Rights Offering Amount, and (y) if any such
rounding would result in the aggregate original principal amount of the Rights
Offering Notes and the Backstop Commitment Notes to be less than the Rights
Offering Amount being issued on the Effective Date, the Backstop Party with the
greatest amount that was rounded down to the nearest multiple of $1,000 shall
instead be rounded up to the nearest multiple of $1,000 and such adjustment
shall be repeated with each successive Backstop Party with the greatest amount
that was so rounded down until the aggregate original principal amount of the
Rights Offering Notes and Backstop Commitment Notes that will be issued on the
Effective Date will equal the Rights Offering Amount. Notwithstanding anything
herein to the contrary, in the event that the number of Backstop Commitment
Notes that a Backstop Party is required to purchase hereunder is rounded up in
accordance with the immediately preceding sentence, the Backstop Commitment
Amount shall also be rounded up in a similar manner.

1.3. Put Option Notes. The Debtors and the Backstop Parties hereby acknowledge
that, in consideration for the Debtors’ right to call the Backstop Commitments
of the Backstop Parties to purchase the Unsubscribed Notes pursuant to the terms
of this Agreement, the Company shall be required to issue to the Backstop
Parties (or their designees) additional New Secured Notes in an original
aggregate principal amount of $4,800,000 (the “Put Option Notes”) on a pro rata
basis based upon their respective Backstop Commitment Percentages; provided,
however, that (a) no Defaulting Backstop Party shall be entitled to receive any
Put Option Notes and (b) any Non-Defaulting Backstop Party that purchases
Default Notes of a Defaulting Backstop Party shall be entitled to receive
additional Put Option Notes in an aggregate original principal amount equal to
the product of (x) the aggregate original principal amount of Put Option Notes
that would have been issued to such Defaulting Backstop Party if such Defaulting
Backstop Party had not committed a Funding Default and (y) a fraction, the
numerator of which is the aggregate original principal amount of Default Notes
of such Defaulting Backstop Party which such Non-Defaulting Backstop Party
purchases and the denominator of which is the aggregate original principal
amount of Default Notes of such Defaulting Backstop Party. The Debtors hereby
further acknowledge and agree that the Put Option Notes (i) shall be fully
earned as of the Execution Date (but to be issued only at the Closing), (ii)
shall not be refundable under any circumstance or creditable against any other
amount paid or to be paid in connection with this Agreement or any

 

5



--------------------------------------------------------------------------------

of the Contemplated Transactions or otherwise, (iii) shall be issued without
setoff or recoupment and shall not be subject to defense or offset on account of
any claim, defense or counterclaim, (iv) shall be issued free and clear of and
without deduction for any and all Taxes, levies, imposts, deductions, charges or
withholdings, in each case applicable to the issuance thereof, and all
liabilities with respect thereto (with appropriate gross up for withholding
Taxes), and (v) shall be treated for U.S. federal income Tax purposes as a
premium for an option to put the Unsubscribed Notes to the Backstop Parties.

1.4. Certain Tax Treatment. The Debtors and each Backstop Party hereby
acknowledge and agree, except as otherwise required by applicable Law, (a) that
the New Secured Notes constitute and shall be treated as debt for U.S. federal
income Tax purposes (regardless of whether any such notes are Backstop Notes),
(b) that the Backstop Parties’ receipt of the Put Option Notes shall be treated,
for U.S. federal income Tax purposes, as creating “market discount” within the
meaning of Section 1278 of the Code, (c) that any calculation by the Debtors or
their agents regarding the amount of “original issue discount” within the
meaning of Section 1273(a) of the Code (“OID”), if any, or market discount shall
be as set forth by the Debtors or their agents in accordance with applicable
U.S. Tax Law, Treasury Regulations, and other applicable guidance, and will be
available, after preparation, to such Backstop Party with respect to the
Backstop Notes held by such Backstop Party, for any accrual period in which such
Backstop Party held such Backstop Notes, promptly upon request, and (d) to
adhere to this Agreement for U.S. federal income Tax purposes with respect to
such Backstop Party for so long as such Backstop Party holds Backstop Notes and
not to take any action or file any Tax Return, report or declaration
inconsistent herewith (including, with respect to the amount of OID on the
Backstop Notes). This Section 1.4 is not an admission by any Backstop Party that
it is subject to United States taxation.

2. Closing; Certain Expenses and Payments.

2.1. Closing.

(a) The closing of the purchase and sale of Backstop Notes hereunder (the
“Closing”) will occur at 10:00 a.m., New York City time, or such other time as
the parties hereto may agree, on the Effective Date or such later date as set
forth under Section 1.2 hereof. At the Closing, each of the Debtors (as
applicable) shall deliver to each Backstop Party, (i)(A) if the Required
Backstop Parties elect to require that the New Secured Notes be in certificated
form, one or more promissory notes issued by the Company payable to such
Backstop Party (or its designee) in an aggregate original principal amount equal
to the aggregate original principal amount of Backstop Notes acquired by such
Backstop Party, duly authenticated by the indenture trustee under the New
Secured Notes Indenture, or (B) if the Required Backstop Parties elect to
require that the New Secured Notes be in uncertificated form and issued by
book-entry registration on the books of a registrar for the New Secured Notes,
an account statement delivered by the Company or any such registrar reflecting
the book-entry position of the aggregate original principal amount of Backstop
Notes acquired by such Backstop Party, and (ii) such certificates, counterparts
to agreements, documents or instruments required to be delivered by such Debtor
to such Backstop Party pursuant to Section 7.1 hereof. At the request of the
Required Backstop Parties, the New Secured Notes shall be registered in the name
of Cede & Co., as nominee of the Depository Trust Company (“DTC”), and be
evidenced by global securities held on behalf of members or participants in DTC
as nominees for the Backstop Parties. The agreements, instruments, certificates
and other documents to be delivered on the Effective Date by or on behalf of the
Debtors will be delivered to the Backstop Parties at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York
10019-6064.

 

6



--------------------------------------------------------------------------------

(b) All Backstop Notes will be delivered free and clear of any and all
Encumbrances with any and all issue, stamp, transfer or similar Taxes or duties
payable in connection with such delivery duly paid by the Debtors.

(c) Anything in this Agreement to the contrary notwithstanding (but without
limiting the provisions of Section 13.1 hereof), any Backstop Party, in its sole
discretion, may designate that some or all of the Backstop Notes be issued in
the name of, and delivered to, one or more of its Affiliates that (in any such
case) is an Accredited Investor.

2.2. Backstop Expenses. Whether or not the transactions contemplated by this
Agreement or any of the other Contemplated Transactions are consummated, the
Debtors hereby agree, on a joint and several basis, to reimburse in cash or pay
in cash, as the case may be, the Backstop Expenses as follows: (a) all accrued
and unpaid Backstop Expenses incurred up to (and including) the date of entry by
the Bankruptcy Court of the Backstop Order shall be paid in full in cash on or
as soon as reasonably practicable following the date of entry by the Bankruptcy
Court of the Backstop Order (but in no event later than two (2) Business Days
after submission of invoices following entry of the Backstop Order), without
Bankruptcy Court review or further Bankruptcy Court Order, (b) after the date of
entry by the Bankruptcy Court of the Backstop Order, all accrued and unpaid
Backstop Expenses shall be paid in full in cash on a regular and continuing
basis promptly (but in any event within five (5) Business Days) after invoices
are presented to the Debtors, without Bankruptcy Court review or further
Bankruptcy Court Order, (c) all accrued and unpaid Backstop Expenses incurred up
to (and including) the Effective Date shall be paid in full in cash on the
Effective Date, without Bankruptcy Court review or further Bankruptcy Court
Order and (d) if applicable, upon termination of this Agreement, all accrued and
unpaid Backstop Expenses incurred up to (and including) the date of such
termination shall be paid in full in cash promptly (but in any event within five
(5) Business Days) after invoices are presented to the Debtors, without
Bankruptcy Court review or further Bankruptcy Court Order; provided, however,
that the payment of the Backstop Expenses under each of clauses (a), (b), (c)
and (d) shall be subject to the terms of the Backstop Order. All Backstop
Expenses of a Backstop Party shall be paid to such Backstop Party (or its
designee) by wire transfer of immediately available funds to the account(s)
specified by such Backstop Party. The Backstop Expenses shall constitute allowed
administrative expenses against the Debtors’ estates under the Bankruptcy Code.
The terms set forth in this Section 2.2 shall survive termination of this
Agreement and shall remain in full force and effect regardless of whether the
transactions contemplated by this Agreement or any of the other Contemplated
Transactions are consummated. The obligations set forth in this Section 2.2 are
in addition to, and do not limit, the Debtors’ obligations under Sections 1.3,
2.3 and 9 hereof.

2.3. Liquidated Damages Payment. The Debtors hereby acknowledge and agree that
the Backstop Parties have expended, and will continue to expend, considerable
time, effort and expense in connection with this Agreement and the negotiation
hereof, and that this Agreement provides value to, is beneficial to, and is
necessary to preserve, the Debtors’ estates. If any Debtor (a) enters into,
publicly announces its intention to enter into (including by means of any
filings made with any Governmental Body), or announces to any of the Consenting

 

7



--------------------------------------------------------------------------------

Noteholders or other holders of Claims and Interests its intention to enter
into, an agreement (including, without limitation, any agreement in principle,
letter of intent, memorandum of understanding or definitive agreement), whether
binding or non-binding, or whether subject to terms and conditions, with respect
to any Alternative Transaction, (b) files any pleading or document with the
Bankruptcy Court agreeing to, evidencing its intention to support, or otherwise
supports, any Alternative Transaction or (c) consummates any Alternative
Transaction (any of the events described in clause (a), clause (b) or clause
(c), a “Triggering Event”), in any such case described in clause (a), clause
(b) or clause (c), at any time (x) prior to the termination of this Agreement in
accordance with the terms hereof or (y) within twelve (12) months following the
termination of this Agreement in accordance with the terms hereof, then the
Debtors shall pay to the Non-Defaulting Backstop Parties a cash payment in the
aggregate amount of $4,800,000 (the “Liquidated Damages Payment”). The
Liquidated Damages Payment (A) shall be deemed earned in full on the date of the
occurrence of the Triggering Event and paid to the Non-Defaulting Backstop
Parties only upon consummation of an Alternative Transaction, (B) shall be paid
to the Non-Defaulting Backstop Parties on a pro rata basis (based on their
respective Adjusted Commitment Percentages) by wire transfer of immediately
available funds to the accounts designated by the Non-Defaulting Backstop
Parties, (C) shall be paid without setoff or recoupment and shall not be subject
to defense or offset on account of any claim, defense or counterclaim, and
(D) shall be paid free and clear of and without deduction for any and all
applicable Taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (with appropriate gross-up for withholding
Taxes). The terms set forth in this Section 2.3 shall survive termination of
this Agreement and shall remain in full force and effect regardless of whether
the transactions contemplated by this Agreement or any of the other Contemplated
Transactions are consummated. The parties acknowledge that the agreements
contained in this Section 2.3 are an integral part of the transactions
contemplated by this Agreement, are actually necessary to preserve the value of
the Debtors’ estates and constitute liquidated damages and not a penalty, and
that, without these agreements, the Backstop Parties would not have entered into
this Agreement. The Liquidated Damages Payment shall be payable without
Bankruptcy Court review or further Bankruptcy Court Order; provided, however,
that the payment of the Liquidated Damages Payment shall be subject to the terms
of the Backstop Order. The Liquidated Damages Payment shall constitute an
allowed administrative expense against the Debtors’ estates under the Bankruptcy
Code. The obligations set forth in this Section 2.3 are in addition to, and do
not limit, the Debtors’ obligations under Sections 1.3, 2.2 and 9 hereof;
provided, however, that under no circumstances shall both the Put Option Notes
and the Liquidated Damages Payment be issuable or payable, as applicable,
hereunder.

2.4. Interest; Costs and Expenses. Any amounts required to be paid by the
Debtors pursuant to Section 2.2, Section 2.3 or Section 9 hereof, if not paid on
or before the date on which such amounts are required to be paid in accordance
with the terms of any such Section (the “Interest Commencement Date”), shall
include interest on such amount from the Interest Commencement Date to the day
such amount is paid, computed at an annual rate equal to the rate of interest
which is identified as the “Prime Rate” as published in the Money Rates Section
of The Wall Street Journal on the applicable Interest Commencement Date. In
addition, the Debtors shall pay all reasonable and documented out-of-pocket
costs and expenses (including legal fees and expenses) incurred by the Backstop
Parties in connection with any action or proceeding (including the filing of any
lawsuit or the assertion in the Chapter 11 Cases of a request for reimbursement)
taken by any of them to collect such unpaid amounts (including any interest

 

8



--------------------------------------------------------------------------------

accrued on such amounts under this Section 2.4). Amounts required to be paid by
the Debtors pursuant to this Section 2.4 shall (a) be paid without setoff or
recoupment and shall not be subject to defense or offset on account of any
claim, defense or counterclaim and (b) shall be paid free and clear of and
without deduction for any and all applicable Taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (with
appropriate gross-up for withholding Taxes). Amounts required to be paid by the
Debtors pursuant to this Section 2.4 shall constitute allowed administrative
expenses against the Debtors’ estates under the Bankruptcy Code. The obligations
of the Debtors under this Section 2.4 shall survive any termination or
expiration of this Agreement.

3. Representations and Warranties of the Debtors. Except as disclosed in (a) the
Company SEC Documents filed with the SEC on or after December 31, 2018 and
publicly available on the SEC’s Electronic Data-Gathering, Analysis and
Retrieval system prior to the date hereof (excluding any disclosures contained
in the “Forward-Looking Statements” or “Risk Factors” sections thereof, or any
other statements that are similarly predictive, cautionary or forward looking in
nature) or (b) the disclosure schedule delivered by the Debtors to the Backstop
Parties on the Execution Date and attached to this Agreement (the “Debtor
Disclosure Schedule”) (provided that disclosure made in one section or
subsection of the Debtor Disclosure Schedule of any facts or circumstances shall
be deemed adequate disclosure of such facts or circumstances with respect to
every other section or subsection of the Debtor Disclosure Schedule only if (and
solely to the extent) it is reasonably apparent on the face that the disclosure
is responsive to the subject matter of such other section or subsection of the
Debtor Disclosure Schedule; provided, however, that no information shall be
deemed disclosed for purposes of any of the Fundamental Representations unless
specifically set forth in the section of the Debtor Disclosure Schedule relating
to such applicable Fundamental Representation), the Debtors hereby, jointly and
severally, represent and warrant to the Backstop Parties as set forth in this
Section 3. Each representation and warranty of the Debtors is made as of the
Execution Date and as of the Effective Date:

3.1. Organization of the Debtors. Each Debtor is a corporation or limited
liability company (as the case may be), duly incorporated, organized or formed
(as applicable), validly existing and in good standing under the Laws of its
jurisdiction of incorporation, organization or formation (as applicable), and
has full corporate or limited liability company (as applicable) power and
authority to conduct its business as it is now conducted and to own, lease,
operate and use its assets as currently owned, leased, operated and used. Each
Debtor is duly qualified or licensed to do business as a foreign corporation or
limited liability company (as applicable) and is in good standing (to the extent
such concept is applicable) under the Laws of each jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification or registration, except
where the failure to be so qualified or registered would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

3.2. Capitalization; Subsidiaries.

(a) Section 3.2(a) of the Debtor Disclosure Schedule sets forth the name and
jurisdiction of incorporation, organization or formation (as applicable) of each
Subsidiary of the Company. Except as set forth on Section 3.2(a) of the Debtor
Disclosure Schedules, the Company or one or more of its Subsidiaries, as the
case may be, legally and beneficially owns all of the

 

9



--------------------------------------------------------------------------------

outstanding Interests of each of the Subsidiaries of the Company. Except for the
Company’s Subsidiaries and as otherwise set forth on Section 3.2(a) of the
Debtor Disclosure Schedules, the Company does not own, hold or control any
direct or indirect Interests of any corporation, partnership, limited liability
company, trust or other Person or business. Except as described on
Section 3.2(a) of the Debtor Disclosure Schedules, neither the Company nor any
of its Subsidiaries has any Contract to directly or indirectly acquire any
direct or indirect Equity Interest in any Person or business.

(b) All of the outstanding Interests of each Subsidiary of the Company have been
duly authorized and validly issued and are fully paid and nonassessable, and the
Company or one or more of its Subsidiaries has good and marketable title to such
Interests, free and clear of all Encumbrances (other than transfer restrictions
imposed under applicable securities Laws). There are, and there will be on the
Effective Date, no (i) Contracts relating to the issuance, grant, sale or
transfer of any Interests of any Subsidiary of the Company or (ii) Contracts of
the Company or any Subsidiary of the Company to repurchase, redeem or otherwise
acquire any Interests of any Subsidiary of the Company. No Subsidiary of the
Company has granted any registration rights with respect to any of its
Interests.

3.3. Authority; No Conflict.

(a) Each Debtor (i) has the requisite corporate or limited liability company (as
applicable) power and authority (A) subject to the entry of the Solicitation
Order, the Backstop Order, the Confirmation Order and any other applicable
orders of the Bankruptcy Court, to enter into, execute and deliver this
Agreement and the other Definitive Documentation to which it is (or will be) a
party, and to enter into, execute and file with the Bankruptcy Court the Plan
and (B) subject to the entry of the Solicitation Order, the Backstop Order, the
Confirmation Order and any other applicable orders of the Bankruptcy Court, to
perform and consummate the Contemplated Transactions, and (ii) subject to the
receipt of the foregoing Orders, as applicable, has taken all necessary
corporate or limited liability company (as applicable) action required for
(x) the due authorization, execution and delivery of this Agreement and the
other Definitive Documentation to which it is (or will be) a party, (y) the due
authorization, execution and filing with the Bankruptcy Court of the Plan and
(z) the performance and consummation of the Contemplated Transactions. Subject
to the receipt of the foregoing Orders, as applicable, no other proceeding,
consent or authorization on the part of any Debtor or any of its equity holders
is necessary to authorize this Agreement or any other Definitive Documentation
to which it is or will be a party or the Contemplated Transactions. Subject to
the receipt of the foregoing Orders, as applicable, (1) this Agreement has been
(and, in the case of each Definitive Documentation to be entered into by a
Debtor at or prior to the Closing, will be) duly executed and delivered by each
Debtor party hereto or thereto, as applicable and (2) constitutes (and, in the
case of each Definitive Documentation to be entered into by a Debtor after the
Execution Date and at or prior to the Closing, will constitute) the legal, valid
and binding obligation of each Debtor (and, in the case of a Definitive
Documentation, the Debtor party thereto), enforceable against such Debtor in
accordance with its terms. Subject to entry of the foregoing Orders and the
expiration or waiver by the Bankruptcy Court of the fourteen (14)-day period set
forth in Bankruptcy Rules 6004(h) and 3020(e), the Plan constitutes the legal,
valid and binding obligation of each Debtor, enforceable against such Debtor in
accordance with its terms.

 

10



--------------------------------------------------------------------------------

(b) Neither the execution and delivery by the Debtors of this Agreement or any
of the other Definitive Documentation, the execution or filing with the
Bankruptcy Court by the Debtors of the Plan nor the performance or consummation
by the Debtors of any of the Contemplated Transactions will, directly or
indirectly (with or without notice or lapse of time or both):

(i) contravene, conflict with or result in a violation or breach of any
provision of the Organizational Documents of any Debtor or any of its
Subsidiaries;

(ii) contravene, conflict with or result in a violation of any Law or Order to
which any Debtor or any of its Subsidiaries, or any of the properties, assets,
rights or interests owned, leased or used by any Debtor or any of its
Subsidiaries, are bound or may be subject;

(iii) contravene, conflict with or result in a violation or breach of any
provision of, or require any consent or other approval by, notice to, waiver
from or other action by any Person under, or give rise to any right of
termination, amendment, acceleration or cancellation under, any Contract to
which any Debtor or any of its Subsidiaries is a party or which any of the
properties, assets, rights or interests owned, leased or used by any Debtor or
any of its Subsidiaries are bound or may be subject, except for any violation or
breach of any such Contract that arises out of the rejection by any of the
Debtors of such Contract, which rejection was done with the prior written
consent of the Required Backstop Parties; or

(iv) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets, properties, rights or interests owned, leased or
used by any Debtor or any of its Subsidiaries that will not be released and
discharged pursuant to the Plan.

except, in the case of clause (ii) and clause (iii) above, where such
occurrence, event or result would not, reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Subject to the Approvals, none of the Debtors will be required to give any
notice to, make any filing with or obtain any Consent from, any Person in
connection with the execution and delivery of this Agreement or any other
Definitive Documentation, or the execution and filing with the Bankruptcy Court
of the Plan, or the performance or consummation of any of the Contemplated
Transactions, except for any consents, that if not made or obtained, would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.4. Proceedings; Orders. Except for any claim of a creditor or party in
interest in the Chapter 11 Cases and any adversary proceedings or contested
motions commenced in connection therewith, (a) there is no Proceeding pending,
existing, instituted, outstanding or, to the Knowledge of the Debtors,
threatened to which any Debtor or any Subsidiary thereof is a party or to which
any property, asset, right or interest owned, leased or used by any Debtor or
any Subsidiary thereof is bound or subject which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (b) no event has occurred or circumstances exist that would
reasonably be expected to give rise to, or serve as a basis for, any such
Proceeding. There are no outstanding Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting any Debtor or any of their
respective Subsidiaries.

 

11



--------------------------------------------------------------------------------

3.5. Brokers or Finders. Except for the fees payable to Lazard Frères & Co. LLC
pursuant to the Lazard Engagement Letter, neither any Debtor, any of its
Subsidiaries nor any of their respective Representatives has incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with this
Agreement, any of the other Definitive Documentation, the Plan or any of the
Contemplated Transactions.

3.6. Exemption from Registration. Assuming the accuracy of the Backstop Parties’
representations set forth in Section 4 hereof and assuming the accuracy of all
of the representations, warranties and certifications made by all of the Rights
Offering Participants in their respective AI Questionnaires and Proofs of
Holdings, each of the Specified Issuances will be exempt from the registration
and prospectus delivery requirements of the Securities Act.

3.7. Issuance. Subject to entry of the Solicitation Order, Backstop Order, the
Confirmation Order and any other applicable orders of the Bankruptcy Court, each
of the Specified Issuances has been duly and validly authorized by the Company
and, when (a) the Rights Offering Notes are issued and delivered against payment
therefor in the Rights Offerings, (b) the Backstop Notes are issued and
delivered against payment therefor as provided herein, and (c) the shares of New
Common Stock are issued and delivered upon conversion of the New Secured Notes
in accordance with the terms of the New Certificate of Incorporation and the New
Secured Notes Documents, all such Rights Offering Notes, Backstop Notes and
shares of New Common Stock will be duly and validly issued, fully paid and
non-assessable, and free and clear of all Taxes, liens, Encumbrances (other than
transfer restrictions imposed under applicable securities Laws), pre-emptive
rights, rights of first refusal, subscription rights and similar rights. Subject
to entry by the Bankruptcy Court of the Solicitation Order, Backstop Order, the
Confirmation Order and any other applicable orders of the Bankruptcy Court, the
New Secured Notes Indenture has been duly authorized by the Company and at the
Closing will be duly executed and delivered by the Company and, when duly
executed and delivered in accordance with its terms by the Trustee, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms. The Rights Offering Notes and
Backstop Notes have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the New Secured Notes
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, and will
be entitled to the benefits of the New Secured Notes Indenture.

3.8. Organizational Documents. No Debtor nor any of their respective
Subsidiaries is in violation of its Organizational Documents. The Company has
delivered to the Backstop Parties true, correct and complete copies of the
Organizational Documents of each Debtor and each of their respective
Subsidiaries as in effect on the date hereof.

 

12



--------------------------------------------------------------------------------

3.9. Intellectual Property.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) the Debtors own or possess the right
to use all patents, inventions and discoveries (whether patentable or not),
trademarks, service marks, trade names, trade dress, logos, internet domain
names, copyrights, published and unpublished works of authorship (including
software, source code and object code), and all registrations, recordations and
applications of the foregoing and know-how (including trade secrets, know-how
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and licenses related to any of the foregoing
(collectively, “IP Rights”) owned, licensed or used by any Debtor or any of its
Subsidiaries (collectively, “Debtor IP Rights”), that are reasonably necessary
to operate their businesses, without infringement upon the rights of any
third-party (of which any of the Debtors and their Subsidiaries has been
notified in writing), (b) to the Knowledge of the Debtors, none of the Debtors
nor their respective Subsidiaries nor any Debtor IP Right, proprietary right,
product, process, method, substance, part, or other material now employed, sold
or offered by or contemplated to be employed, sold or offered by the Debtors or
their respective Subsidiaries infringe, misappropriate or otherwise violate any
IP Rights of any third party and (c) none of the Debtor IP Rights owned by any
Debtor or any of its Subsidiaries have been adjudged invalid or unenforceable.
The Debtors have used commercially reasonable efforts to protect their material
trade secrets and other material confidential or proprietary information.

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Debtor and its Subsidiaries own
or possess adequate rights to use all computer systems (including hardware,
software databases, firmware and related equipment), communications systems, and
networking systems (the “IT Systems”) used by each Debtor and its Subsidiaries
(the “Debtor IT Systems”) and (ii) the Debtor IT Systems are adequate for their
intended use in the operation of each Debtor’s and its Subsidiaries’ respective
businesses and operations as currently conducted.

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all IT Systems material to the business of
the Debtor and its Subsidiaries (i) perform in material conformance with its
documentation, (ii) are free from any material software defect, and (iii) do not
contain any virus, software routine or hardware component designed to permit
unauthorized access or to disable or otherwise harm any computer, systems or
software, or any software routine designed to disable a computer program
automatically with the passage of time or under the positive control of a Person
other than an authorized licensee or owner of the IT Systems. There has not been
any material malfunction with respect to any of the Debtor IT Systems that has
caused material disruption to any Debtor’s or its Subsidiaries’ respective
businesses or operations since December 31, 2018 that has not been remedied or
replaced in all material respects.

3.10. Compliance with Laws. Each Debtor and each of their respective
Subsidiaries is and has been since December 31, 2018 in compliance with all Laws
applicable to or related to it or its business, properties or assets.

 

13



--------------------------------------------------------------------------------

3.11. Licenses and Permits. Each Debtor and its Subsidiaries possess or have
obtained all Governmental Authorizations from, have made all declarations and
filings with, and have given all notices to, the appropriate Governmental Bodies
that are necessary or required for the ownership, lease or use of their
respective properties, assets, rights or interests, or the conduct or operation
of their respective businesses or operations (collectively, the “Licenses and
Permits”), except where the failure to possess, obtain, make or give any of the
foregoing would not, individually or in the aggregate, reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Neither any
Debtor nor any of its Subsidiaries has received notice of any revocation,
suspension or modification of any of the Licenses and Permits, or has any reason
to believe that any of the Licenses and Permits will be revoked or suspended, or
will not be renewed in the ordinary course, or that any such renewal will be
materially impeded, delayed, hindered, conditioned or burdensome to obtain,
except to the extent that any of the foregoing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

3.12. Compliance With Environmental Laws. Each Debtor and its Subsidiaries:

(a) are and have been in compliance with any and all applicable Environmental
Laws;

(b) have received and are in compliance with all Governmental Authorizations
required of them under applicable Environmental Laws to conduct their respective
businesses and operations, and there is no Order or Proceeding pending or, to
the Knowledge of the Debtors, threatened which would prevent the conduct of such
businesses or operations;

(c) have no knowledge and have not received written notice from any Governmental
Body or any other Person of:

(i) any violations of, or liability under, any Environmental Laws; or

(ii) any actual or potential liability for the investigation or remediation of
any Release of Hazardous Materials on, at, under or emanating from any currently
or formerly owned or operated property or facility;

(d) are not subject to any Proceedings or Orders under any Environmental Laws
and, to the Knowledge of the Debtors, any threatened Proceedings or Orders under
any Environmental Laws;

(e) have no knowledge, have not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, manufactured, distributed,
exposed any Person to, or Released any Hazardous Material, or, to the Knowledge
of the Debtors, owned or operated any property or facility which is or has been
contaminated by any such Hazardous Material as would give rise to any current or
future liabilities under any Environmental Laws; and

(f) have not assumed, undertaken, provided an indemnity with respect to, or
otherwise become subject to, any liability of any other Person relating to
Environmental Laws.

 

14



--------------------------------------------------------------------------------

3.13. Compliance With ERISA.

(a) Section 3.13(a) of the Debtor Disclosure Schedules hereto sets forth a
complete and accurate list of all material Benefit Plans. “Benefit Plans” means
all employee benefit, compensation and incentive plans, arrangements and
agreements (including, but not limited to, employee benefit plans within the
meaning of Section 3(3) of ERISA) maintained, administered or contributed to by
any Debtor or any of its Subsidiaries for or on behalf of any employees,
officers, directors, managers or independent contractors, or former employees,
officers, directors, managers or independent contractors of such Debtor or any
of its Affiliates or for which any Debtor or any of its Subsidiaries has any
material liability. Each Benefit Plan has been funded, administered and
maintained in compliance in all material respects with its terms and the
requirements of any applicable Laws or Orders, including, but not limited to,
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). Each
Benefit Plan intended to be “qualified” within the meaning of Section 401(a) of
the Code has received a favorable determination or opinion letter from the
Internal Revenue Service to the effect that the Benefit Plan satisfies the
requirements of Section 401(a) of the Code and, to the Knowledge of the Debtors,
no circumstances exist that are likely to result in the loss of the
qualification of any such Benefit Plan or related trust.

(b) None of the Benefit Plans are, and neither the Debtors, any of their
respective Subsidiaries nor any of their respective ERISA Affiliates maintain,
contribute to, have an obligation to contribute to, or have any liability to, or
in the past six (6) years has maintained, contributed to, had an obligation to
contribute to, or have any liability with respect to, (i) a multiemployer plan
(within the meaning of Section 4001(3) of ERISA or Section 413(c) of the Code),
whether or not subject to Title IV of ERISA; (ii) a multiple employer plan
(within the meaning of Section 413(c) of the Code); (iii) a “multiple employer
welfare arrangement” (within the meaning of Section 3140 of ERISA); or (iv) a
“voluntary employee beneficiary association” (within the meaning of
Section 501(c)(9) of the Code).

(c) No Benefit Plan is, and neither the Debtors, any of their respective
Subsidiaries nor any of their respective ERISA Affiliates maintain, contribute
to, have an obligation to contribute to, or have any liability to, or in the
past six (6) years has maintained, contributed to, had an obligation to
contribute to, or had any liability with respect to, a plan subject to Title IV
of ERISA or Section 412 or Section 4971 of the Code (any such plan, a “Pension
Plan”). No Benefit Plan that is a Pension Plan or any single-employer plan of an
ERISA Affiliate has unfunded liabilities, determined on a termination basis, in
excess of $1,000,000.

(d) Neither the Debtors nor any of their respective Subsidiaries or ERISA
Affiliates, any Benefit Plan, any trust created thereunder, nor, to the
Knowledge of the Debtors, any trustee, fiduciary or administrator thereof has
engaged in a transaction in connection with which any of the Debtors or any of
their respective Subsidiaries or ERISA Affiliates, any Benefit Plan, any such
trust, or any trustee, fiduciary or administrator thereof, or any party dealing
with any Benefit Plan or any such trust could be subject to a civil penalty or
Tax under ERISA or the Code, including but not limited to, a civil penalty
assessed pursuant to Section 409 or Section 502(i) of ERISA or a Tax imposed
pursuant to Section 4975 or Section 4976 of the Code, except any of the
foregoing that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(e) Each Benefit Plan that is maintained primarily for the benefit of employees
working outside of the United States (each, a “Non-US Plan”) that is required to
be funded is funded to the extent required by applicable Law and for all other
Non-US Plan adequate reserves have been established on the accounting statements
of the applicable Debtor or Subsidiaries. Neither the Debtors nor any of their
respective Subsidiaries have any material unfunded liabilities with respect to
any Non-U.S. Plan.

3.14. Compliance with Anti-Corruption, Money Laundering and Import Laws; Export
Controls and Economic Sanctions.

(a) None of the Debtors nor any of their respective Subsidiaries, nor, to the
Knowledge of the Debtors, any of their respective officers, directors,
employees, agents, consultants, distributors, resellers, representatives, sales
intermediaries or other Persons acting on behalf of any of the Debtors or any of
their respective Subsidiaries, have: (i) directly or indirectly, given,
promised, offered, authorized the offering of, or paid anything of value to any
public official or employee of any Governmental Body, in each case, for purposes
of (A) influencing any act or decision of such public official or employee,
(B) inducing such public official or employee to do or omit to do any act in
violation of such official’s or employee’s lawful duty, (C) securing any
improper advantage or (D) inducing such public official or employee to use such
official’s or employee’s influence with a Governmental Body, or commercial
enterprise owned or controlled by any Governmental Body (including state owned
or controlled facilities), in order to assist any of the Debtors or any of their
respective Subsidiaries in obtaining or retaining business; or (ii) taken any
action in violation of any applicable anticorruption Law, including, without
limitation, the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et
seq., the U.K. Bribery Act of 2010 and any other applicable anti-corruption or
anti-bribery Law of any Governmental Body of any jurisdiction applicable to any
of the Debtors or any of their respective Subsidiaries. There is no pending or,
to the Knowledge of the Debtors, threatened Proceeding with respect to any
violation of any applicable anti-corruption Law relating to any of the Debtors
or any of their respective Subsidiaries. Each of the Debtors and each of their
respective Subsidiaries has in place adequate controls to ensure compliance with
any applicable anti-corruption Laws.

(b) Each of the Debtors and each of their respective Subsidiaries are in
compliance, and at all times since January 1, 2016 have complied, with (i) all
applicable trade Laws, including import and export control Laws, economic/trade
embargoes and sanctions, and anti-boycott Laws (the “International Trade Laws”)
and (ii) all applicable Laws relating to the prevention of money laundering of
any Governmental Body applicable to it or its property or in respect of its
operations, including, without limitation, all applicable criminal Laws and all
applicable financial record-keeping, customer identification, know-your-customer
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970 (the “Money Laundering Laws”). No material Proceeding by or before
any Governmental Body involving any of the Debtors or any of their respective
Subsidiaries with respect to the Money Laundering Laws or International Trade
Laws is pending or, to the Knowledge of the Debtors, threatened.

(c) None of the Debtors nor their respective Subsidiaries, nor, to the Knowledge
of the Debtors, any of their respective directors, officers, employees or other
Persons acting on their behalf with authority to so act is currently subject to
any Sanctions. None of the Debtors nor any of their respective Subsidiaries,
nor, to the Knowledge of the Debtors, any of their respective

 

16



--------------------------------------------------------------------------------

current or former directors, officers, employees, agents or other Persons acting
on their behalf with express authority to so act, has engaged since January 1,
2016, or is engaged, in any transaction(s) or activities which would result in a
violation of Sanctions in any material respect. No material Proceeding by or
before any Governmental Body involving any of the Debtors or any of their
respective Subsidiaries with respect to Sanctions is pending or, to the
Knowledge of the Debtors, threatened.

3.15. Absence of Certain Changes or Events. Since December 31, 2019, and
excluding any transactions effected in connection with the Chapter 11 Cases that
are specifically contemplated by the RSA, each Debtor and its Subsidiaries have
conducted their respective businesses in the Ordinary Course of Business, and
there has not been, with respect to any Debtor or any of its Subsidiaries, any:

(a) event, occurrence or development that has had, or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b) declaration or payment of any dividends or distributions on or in respect of
any shares of capital stock or other equity securities or redemption, purchase
or acquisition of any shares of capital stock or other equity interests, in each
case, other than in the Ordinary Course of Business;

(c) material amendment to any Organizational Documents (other than such
amendments effected in connection with the voluntary filing of the Chapter 11
Cases with the Bankruptcy Court);

(d) split, combination or reclassification of any shares of capital stock or
other equity securities;

(e) issuance, sale or other disposition of, or creation of any Encumbrance on,
shares of capital stock or other equity interest (other than in connection with
the DIP Facilities), or grant of any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any shares
of capital stock or other equity interests;

(f) incurrence, assumption or guarantee of any material indebtedness for
borrowed money other than the DIP Facilities (as defined in the RSA), except
unsecured current obligations and liabilities incurred in the Ordinary Course of
Business;

(g) sale, sublease, lease, license, transfer, assignment, pledge, imposition of
an Encumbrance upon (or allowing such imposition), grant or other disposition
(including by merger) of any material assets (whether tangible or intangible)

(h) material increase in the compensation or benefits of any current or former
director, officer, employee or consultant of any Debtor or any of its
Subsidiaries other than (i) ordinary-course wage-rate increases for non-salaried
employees, (ii) as required by any Benefit Plan, and (iii) Debtors’ senior
officers or managers who received retention payments from the Debtors in July
2020 and prior to the Petition Date; or

 

17



--------------------------------------------------------------------------------

(i) any agreement or commitment to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

3.16. Material Contracts. Other than as a result of a rejection motion filed by
any of the Debtors in the Chapter 11 Cases or as set forth on Section 3.16 of
the Debtor Disclosure Schedule, each Material Contract is in full force and
effect and is valid, binding and enforceable against the applicable Debtor or
its applicable Subsidiary and, to the Knowledge of the Debtors, each other party
thereto, in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
Laws of general applicability relating to or affecting creditor’s rights
generally and by the application of general principles of equity. Other than as
a result of the filing of the Chapter 11 Cases and/or any rejection motion filed
by any of the Debtors in the Chapter 11 Cases, neither the Debtors nor any of
their respective Subsidiaries nor, to the Knowledge of the Debtors, any other
party to any Material Contract is in breach of or default under any obligation
thereunder or has given notice of default to any other party thereunder nor does
any condition exist that, with notice or lapse of time or both, would reasonably
be expected to constitute a default thereunder. There are no material disputes
pending or, to the Knowledge of the Debtors, threatened under any Material
Contract.

3.17. Financial Statements; Internal Controls.

(a) The audited consolidated balance sheet of the Company and its Subsidiaries
as of December 31, 2019 and the related audited consolidated statements of
operations and comprehensive loss, cash flows and changes in equity (deficit)
for the fiscal year then ended, as filed with the SEC (collectively, the “Annual
Financial Statements”), and (b) the unaudited condensed consolidated balance
sheet of the Company and its Subsidiaries as of June 30, 2020, and the related
unaudited condensed consolidated statements of operations and comprehensive
loss, cash flows and changes in equity (deficit) for the six-month period then
ended, as filed with the SEC (collectively, the “Interim Financial Statements”
and, together with the Annual Financial Statements, the “Financial Statements”),
were prepared from the books and records of the Company and its Subsidiaries, in
accordance with GAAP, applied on a consistent basis for the periods involved
subject, with respect to the Interim Financial Statements, to the absence of
footnotes (which, if presented, would not contain disclosures that differ
materially from those included in the Annual Financial Statements) and to normal
year-end adjustments (none of which are material in amount or scope). The
Financial Statements fairly present in all material respects, the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of their operations and cash flows for the periods then ended.

(b) The Company has established and maintains disclosure controls and procedures
and a system of internal controls over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act. As of the date
hereof, neither the Company nor, to the Knowledge of the Debtors, the Company’s
independent registered public accounting firm, has identified or been made aware
of “significant deficiencies” or “material weaknesses” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Debtors

 

18



--------------------------------------------------------------------------------

and their respective internal controls over financial reporting which would
reasonably be expected to adversely affect in any material respect their ability
to record, process, summarize and report financial data, in each case which has
not been subsequently remediated. The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the applicable listing and corporate governance rules and
regulations of the New York Stock Exchange.

3.18. Undisclosed Liabilities. No Debtor nor any of their respective
Subsidiaries has any material liabilities, obligations or commitments of a type
required to be reflected or reserved against on a balance sheet of the Company
and its Subsidiaries prepared in accordance with GAAP, except (a) those which
are adequately reflected or reserved against in the Financial Statements;
(b) those which are not required to be disclosed in a consolidated balance sheet
of the Company or in the notes thereto prepared in accordance with GAAP and the
rules and regulations of the SEC applicable thereto, or (c) those which have
been incurred in the Ordinary Course of Business, consistent with past practice,
since the date of the Interim Financial Statements and which are not material in
amount.

3.19. Tax Matters.

(a) All material Tax Returns required to be filed by or on behalf of any Debtor
or any of its Subsidiaries, including any consolidated, combined or unitary Tax
Return of which any Debtor or any of its Subsidiaries is or was includable, have
been properly prepared and duly and timely filed with the appropriate Taxing
Authorities in all jurisdictions in which such Tax Returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings). All material Taxes payable by or on behalf of any Debtor or any of its
Subsidiaries directly, as part of the consolidated, combined or unitary Tax
Return of another taxpayer, or otherwise, have been fully and timely paid, and
adequate reserves or accruals for Taxes have been provided in the balance sheet
included as part of the Financial Statements in respect of any period for which
Tax Returns have not yet been filed or for which Taxes are not yet due and
owing. No agreement, waiver or other document or arrangement extending or having
the effect of extending the period for assessment or collection of a material
amount of Taxes (including any applicable statute of limitations) has been
executed or filed with the IRS or any other Governmental Body by or on behalf of
any Debtor or any of its Subsidiaries (or any consolidated, combined or unitary
group of which any Debtor or any of its Subsidiaries was or is includable for
Tax purposes) and no power of attorney in respect of any Tax matter is currently
in force.

(b) Each Debtor and its Subsidiaries have complied in all material respects with
all applicable Laws relating to the payment and withholding of Taxes and have
duly and timely withheld from employee salaries, wages, and other compensation
and have paid over to the appropriate Taxing Authorities or other applicable
Governmental Bodies all amounts required to be so withheld and paid over for all
periods under all applicable Laws, and have complied in all material respects
with all Tax information reporting provisions under all applicable Laws. No
written claim has been made by any Taxing Authority in a jurisdiction where any
Debtor and its Subsidiaries do not file Tax Returns that they are or may be
subject to taxation by that jurisdiction.

 

19



--------------------------------------------------------------------------------

(c) All material deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority or any other Governmental Body of the Tax
Returns of or covering or including any Debtor or any of its Subsidiaries have
been fully paid, and there are no other material audits, investigations or other
Proceedings by any Taxing Authority or any other Governmental Body in progress,
nor has any Debtor or any of its Subsidiaries received notice from any Taxing
Authority or other applicable Governmental Body that it intends to conduct or
commence such an audit, investigation or other Proceeding. No issue has been
raised by any Taxing Authority or other applicable Governmental Body in any
current or prior examination that, by application of the same or similar
principles, could reasonably be expected to result in a material proposed
deficiency for any subsequent taxable period. There are no Encumbrances for
Taxes with respect to any Debtor or any of its Subsidiaries, or with respect to
the assets or business of any Debtor or any of its Subsidiaries, nor is there
any such Encumbrance that is pending or threatened, in each case, other than
Permitted Encumbrances.

(d) None of the Debtors nor any of its Subsidiaries has participated in any
listed transaction within the meaning of Treasury Regulations
Section 1.6011-4(b) (or any similar provision of state, local, or non-U.S. Tax
law).

(e) None of the Debtors or any of its Subsidiaries has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five (5) years in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code is
applicable.

3.20. Labor and Employment Compliance.

(a) Each Debtor and each of its Subsidiaries is in compliance with all
applicable Laws or Orders respecting labor and employment matters, including,
without limitation, labor relations, terms and conditions of employment, equal
employment opportunity, discrimination, harassment, family and medical leave and
other leaves of absence, disability benefits, affirmative action, employee
privacy and data protection, health and safety, wage and hours, worker
classification as employees or independent contractors, child labor,
immigration, recordkeeping, Tax withholding, unemployment insurance, workers’
compensation, and plant closures and layoffs, except where the failure to comply
with such applicable Laws or Orders would not, individually or in the aggregate,
reasonably be expected to be adverse in any material respect to the Debtors and
their respective Subsidiaries, taken as a whole. There is no, and during the
past three (3) years there has been no, Proceeding pending or, to the Knowledge
of the Debtors, threatened against any Debtor or any of its Subsidiaries
alleging a violation of any such applicable Law pertaining to labor or
employment matters, except for any such Proceedings that would not, individually
or in the aggregate, reasonably be expected to be adverse in any material
respect to the Debtors and their respective Subsidiaries, taken as a whole.

(b) As of the date hereof, there are no collective bargaining agreements, labor
agreements, work rules or practices, or any other labor-related agreements or
arrangements to which any of the Debtors or any of their respective Subsidiaries
is party or otherwise subject with respect to any employee. Within the past
three (3) years, no labor union, labor organization or other organization or
group has (i) represented or purported to represent any employee, (ii) made a
demand to any of the Debtors or any of their respective Subsidiaries or, to the
Knowledge of the Debtors, to any Governmental Bodies for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding

 

20



--------------------------------------------------------------------------------

presently pending, threatened in writing or, to the Knowledge of the Debtors,
verbally threatened to be brought or filed with the National Labor Relations
Board or any other labor relations Governmental Body. Within the past three
(3) years, there has been no actual or, to the Knowledge of the Debtors,
threatened, labor arbitrations, grievances, material labor disputes, strikes,
lockouts, walkouts, slowdowns or work stoppages, or picketing by any employee of
any of the Debtors or any of their respective Subsidiaries. None of the Debtors
or any of their respective Subsidiaries has committed a material unfair labor
practice (as defined in the National Labor Relations Act or any similar Law)
within the past three (3) years.

3.21. Related Party Transactions. There are no Contracts or other direct or
indirect relationships existing between or among any of the Debtors or their
Subsidiaries, on the one hand, and any director, officer or greater than five
percent (5%) stockholder of any of the Debtors, on the other hand, that is
required by the Exchange Act to be described in the Company’s filings with the
SEC and that is not so described. A correct and complete copy of any Contract
existing as of the date hereof between or among any of the Debtors or their
Subsidiaries, on the one hand, and any director, officer or greater than five
percent (5%) stockholder of any of the Debtors or their Subsidiaries, on the
other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC is filed as an exhibit to, or incorporated by
reference as indicated in, the Annual Report on Form 10-K for the fiscal year
ended December 31, 2019 or such subsequently filed Quarterly Report on Form 10-Q
or Current Report on Form 8-K.

3.22. Insurance. Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (a) all insurance policies and
surety bond arrangements of the Debtors and their respective Subsidiaries as of
the Execution Date or under which any of the Debtors or any of their respective
Subsidiaries or any of their respective businesses, assets or properties are
insured as of the Execution Date (the “Insurance/Surety Policies”) are in full
force and effect, and, except to the extent any such Insurance/Surety Policies
has been replaced after the Execution Date with comparable substitute insurance
coverage or surety that will remain in full force and effect immediately
following the Closing, will remain in full force and effect immediately
following Closing, (b) all premiums payable under the material Insurance/Surety
Policies have been paid to the extent such premiums are due and payable, (c) the
Debtors and their respective Subsidiaries have otherwise complied with the terms
and conditions of, and their obligations under, all of the material
Insurance/Surety Policies in all material respects, and no event has occurred
which, with notice or the lapse of time or both, would constitute such a breach
or default, or permit termination, modification, or acceleration, under any of
the material Insurance/Surety Policies and (d) to the Knowledge of the Debtors,
there is no threatened termination of, premium increase or increase credit
support obligation with respect to, or material alteration of coverage under,
any of the Insurance/Surety Policies. During the past three (3) years, no claims
have been denied under the Insurance/Surety Policies and neither the Debtors nor
any of their respective Subsidiaries have (a) had a claim rejected or a payment
denied by any insurance provider or surety issuer, (b) had a claim under any
Insurance/Surety Policies in which there is an outstanding reservation of rights
or (c) had the policy limit or surety obligations under any Insurance/Surety
Policies exhausted or materially reduced, except for any such rejection, denial,
reservation, exhaustion or reduction that would not, individually or in the
aggregate, reasonably be expected to be adverse in any material respect to the
Debtors and their respective Subsidiaries, taken as a whole. Except as would not
reasonably be expected, individually or in the aggregate,

 

21



--------------------------------------------------------------------------------

to have a Material Adverse Effect, the Company reasonably believes that the
insurance and surety bonding maintained by or on behalf of the Debtors and their
respective Subsidiaries is adequate to insure against such losses and risks as
are prudent and customary in the businesses in which they are engaged, and
satisfying any existing contractual or regulatory obligations of the Company and
its Subsidiaries.

3.23. Title to Real and Personal Property.

(a) Section 3.23(a) of the Debtor Disclosure Schedule sets forth a true and
complete list of (i) all real property and interests in real property owned in
fee simple by any of the Debtors or their Subsidiaries (the “Owned Real
Property”), (ii) all real property leased or licensed to any of the Debtors or
their Subsidiaries (the “Leased Real Property”), and (iii) all easements and
other limited real property rights held by any of the Debtors or any of their
Subsidiaries (the “Easements”).

(b) Each of the Debtors and each of their respective Subsidiaries has valid fee
simple title to, or a valid leasehold interest in, or valid easements or other
limited property interests in, all of its Real Property and has valid title to
its personal properties and assets, in each case, except for Permitted
Encumbrances and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes; provided, however, the
enforceability of the Debtors’ leasehold title in any leased Real Properties may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditor’s rights generally
or general principles of equity, including the Chapter 11 Cases. To the
Knowledge of the Debtors, all such properties and assets are free and clear of
Encumbrances, other than Permitted Encumbrances.

(c) The lease agreements and other occupancy agreements related to the Leased
Real Property (together with all amendments, extensions, renewals, guaranties,
and other agreements relating thereto, the “Real Property Leases”) and the
Easements are in full force and effect, and the Debtors or their Subsidiaries
hold a valid and existing leasehold or easement interest under each such Real
Property Lease or Easement, free and clean of any encumbrances (other than
Permitted Encumbrances). Other than as a consequence of the Chapter 11 Cases,
each of the Debtors and each of their respective Subsidiaries is in compliance
with all obligations under all leases and Easements to which it is a party that
have not been rejected in the Chapter 11 Cases, and none of the Debtors or their
Subsidiaries has received written notice of any good faith claim asserting that
any such leases or Easements are not in full force and effect. Each of the
Debtors and each of their Subsidiaries enjoys peaceful and undisturbed
possession under all such leases and Easements, and the Debtors and their
Subsidiaries have not subleased, licensed or otherwise granted any Person the
right to use or occupy any portion of any Leased Real Property or Easement. To
the Knowledge of the Debtors, no event has occurred or condition exists that
with notice or lapse of time, or both, would constitute a default by the Debtors
or any Subsidiaries, or any other party thereto, under any of the Real Property
Leases.

(d) Each of the Debtors and each of their Subsidiaries owns or possesses the
right to use all of its personal property, including all Debtor IP Rights and
all licenses and rights with respect to any of the foregoing used in the conduct
of their businesses, without any conflict (of which any of the Debtors and their
Subsidiaries has been notified in writing) with the rights of others, and free
from any burdensome restrictions on the present conduct of the Debtors or their
respective Subsidiaries, as the case may be, except where such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

(e) Each lot, parcel and tract of land comprising the Real Property that is used
or proposed (in accordance with the current plans of the Debtors) to be used for
the mining of frac sand includes both the surface estate and mineral estate and
none of the mineral estates and surface estates related to such Real Property
has been severed or separately conveyed. The Debtors have made available to the
Backstop Parties true, correct and complete copies of (x) all deeds for Owned
Real Property, (y) all existing title policies and as-built surveys for Real
Property to the extent in the possession of the Debtors and (z) all recent title
insurance commitments and survey updates, if any, for Real Property to the
extent in the possession of the Debtors. The Real Property constitutes all
interests in real property which are currently used or currently held for use in
connection with the businesses of the Debtors and their respective Subsidiaries
as currently conducted and are necessary for the continued operation of the
businesses of the Debtors as currently conducted.

(f) The Debtors and their respective Subsidiaries have all necessary mineral
rights, surface and subsurface rights, water rights and rights in water, rights
of way, licenses, easements, ingress, egress and access rights, and all other
rights and interests granting the Debtors or one or more of their Subsidiaries
the rights and ability to mine, extract, remove, process, transport and market
the sand and mineral reserves owned or controlled by the Debtors and their
respective Subsidiaries, in the ordinary course thereof (“Debtor Mineral
Rights”), free and clear of any Encumbrances (other than Permitted
Encumbrances). Neither the Debtors nor any their respective Subsidiaries, nor,
to the knowledge of the Debtors, any other party to a lease or other agreement
providing for Debtor Mineral Rights, has violated any provision of such lease or
other agreement providing for Debtor Mineral Rights, and no circumstance exists
that, with or without notice, the lapse of time, or both, would constitute a
default under, or give rise to any rights to terminate (in whole or in part) or
suspend, any lease or other agreement providing for Debtor Mineral Rights.

3.24. Reserves. Section 3.24 of the Debtor Disclosure Schedule sets forth a list
of each engineering or geological report, survey or other study prepared by, on
behalf of, or at the direction of, the Debtors or their Subsidiaries that
analyzes or otherwise relates to its available reserves. The Debtors have made
available to the Backstop Parties a true and complete copy of each such report,
survey or other study.

4. Representations and Warranties of the Backstop Parties. Each Backstop Party,
severally and not jointly, hereby represents and warrants to the Debtors as set
forth in this Section 4. Each representation and warranty of each Backstop Party
is made as of the Execution Date and as of the Effective Date:

4.1. Organization of Such Backstop Party. Such Backstop Party is duly
incorporated, organized or formed (as applicable), validly existing and in good
standing under the Laws of its jurisdiction of incorporation, organization or
formation (as applicable), with full corporate, partnership or limited liability
company (as applicable) power and authority to conduct its business as it is now
conducted.

 

23



--------------------------------------------------------------------------------

4.2. Authority; No Conflict.

(a) Such Backstop Party (i) has the requisite corporate, partnership or limited
liability company (as applicable) power and authority (A) to enter into, execute
and deliver this Agreement and (B) to perform and consummate the transactions
contemplated hereby, and (ii) has taken all necessary corporate, partnership or
limited liability company (as applicable) action required for (x) the due
authorization, execution and delivery of this Agreement and (y) the performance
and consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Backstop Party. This Agreement
constitutes the legal, valid and binding obligation of such Backstop Party,
enforceable against such Backstop Party in accordance with its terms, except
that such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors and general principles of equity
(whether considered in a proceeding at Law or in equity).

(b) Neither the execution and delivery by such Backstop Party of this Agreement
nor the performance or consummation by such Backstop Party of any of the
transactions contemplated hereby will, directly or indirectly (with or without
notice or lapse of time or both):

(i) contravene, conflict with, or result in a violation or breach of any
provision of the Organizational Documents of such Backstop Party;

(ii) contravene, conflict with, or result in a violation of, any pending or
existing Law or Order to which such Backstop Party, or any of the properties,
assets, rights or interests owned, leased or used by such Backstop Party, are
bound or may be subject; or

(iii) contravene, conflict with or result in a violation or breach of any
provision of, or give rise to any right of termination, acceleration or
cancellation under, any Contract to which such Backstop Party is a party or
which any of the properties, assets, rights or interests owned, leased or used
by such Backstop Party are bound or may be subject;

except, in the case of clauses (ii) and (iii) above, where such occurrence,
event or result would not reasonably be expected to prohibit, materially delay
or materially and adversely impact such Backstop Party’s performance or
consummation of its obligations under this Agreement.

Except (x) for Consents which have been obtained, notices which have been given
and filings which have been made, and (y) where the failure to give any notice,
obtain any Consent or make any filing would not reasonably be expected to
prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance or consummation of its obligations under this Agreement,
such Backstop Party is not and will not be required to give any notice to, make
any filing with or obtain any Consent from, any Person in connection with the
execution and delivery by such Backstop Party of this Agreement or the
consummation or performance by such Backstop Party of any of the transactions
contemplated hereby.

 

24



--------------------------------------------------------------------------------

4.3. Backstop Notes Not Registered. Such Backstop Party understands that the
Backstop Notes have not been registered under the Securities Act or any state or
foreign securities or “blue sky” laws. Such Backstop Party also understands that
the Backstop Notes are being offered and sold pursuant to an exemption from
registration provided under Section 4(a)(2) of the Securities Act based in part
upon the bona fide nature of the investment intent and the accuracy of such
Backstop Party’s representations contained in this Agreement and cannot be sold
by such Backstop Party unless subsequently registered under the Securities Act
or an exemption from registration is available.

4.4. Acquisition for Own Account. Such Backstop Party is acquiring the Backstop
Notes for its own account (or for the accounts for which it is acting as
investment advisor or manager) for investment, not otherwise as a nominee or
agent, and not with a present view toward distribution, within the meaning of
the Securities Act. Subject to the foregoing, by making the representations
herein, such Backstop Party does not agree to hold its Backstop Notes for any
minimum or other specific term and reserves the right to dispose of its Backstop
Notes at any time in accordance with or pursuant to a registration statement or
exemption from the registration requirements under the Securities Act and any
applicable state securities Laws.

4.5. Accredited Investor. Such Backstop Party is an Accreditor Investor and has
such knowledge and experience in financial and business matters that such
Backstop Party is capable of evaluating the merits and risks of its investment
in the Backstop Notes. Such Backstop Party understands and accepts that its
investment in the Backstop Notes involve risks. Such Backstop Party has received
such documentation as it has deemed necessary to make an informed investment
decision in connection with its investment in the Backstop Notes, has had
adequate time to review such documents prior to making its decision to invest,
has had a full opportunity to ask questions of and receive answers from the
Company or any person or persons acting on behalf of the Company concerning the
terms and conditions of an investment in the Company and has made an independent
decision to invest in any Backstop Notes based upon the foregoing and other
information available to it, which it has deemed adequate for this purpose. With
the assistance of each Backstop Party’s own professional advisors, to the extent
that such Backstop Party has deemed appropriate, such Backstop Party has made
its own legal, tax, accounting and financial evaluation of the merits and risks
of an investment in any Backstop Notes. Such Backstop Party understands and is
able to bear any economic risks of such investment. Except for the
representations and warranties expressly set forth in this Agreement or any
other Definitive Documentation, such Backstop Party has independently evaluated
the merits and risks of its decision to enter into this Agreement and disclaims
reliance on any representations or warranties, either express or implied, by the
Debtors. Anything herein to the contrary notwithstanding, nothing contained in
any of the representations, warranties or acknowledgments made by any Backstop
Party in this Section 4.5 will operate to modify or limit in any respect the
representations and warranties of the Debtors or to relieve the Debtors from any
obligations to the Backstop Parties for breach thereof or the making of
misleading statements, fraud, or the omission of material facts in connection
with the transactions contemplated herein.

4.6. Brokers or Finders. Such Backstop Party has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement for
which the Debtors may be liable.

 

25



--------------------------------------------------------------------------------

4.7. Sufficient Funds. Such Backstop Party has sufficient assets and the
financial capacity to perform all of its obligations under this Agreement.

5. Covenants of the Debtors. The Debtors hereby, jointly and severally, agree
with the Backstop Parties as set forth in this Section 5.

5.1. [Reserved].

5.2. Rights Offering. The Debtors shall promptly provide draft copies of all
documents, instruments, forms, questionnaires, agreements and other materials to
be entered into, delivered, distributed or otherwise used in connection with
either of the Rights Offering (the “Rights Offering Documentation”) for review
and comment by the Backstop Parties a reasonable time prior to filing such
Rights Offering Documentation with the Bankruptcy Court or entering into,
delivering, distributing or using such Rights Offering Documentation. Any
comments received by the Debtors from the Backstop Parties or their respective
Representatives with respect to the Rights Offering Documentation shall be
considered by them in good faith and, to the extent the Debtors disagree with,
or determine not to incorporate, any such comments, they shall inform the
Backstop Parties thereof and discuss the same with the Backstop Parties.

5.3. Conditions Precedent. The Debtors shall use their commercially reasonable
efforts to satisfy or cause to be satisfied all the conditions precedent set
forth in Section 7.1 hereof and the Plan (including, without limitation,
procuring and obtaining all Consents, authorizations and waivers of, making all
filings with, and giving all notices to, Persons (including Governmental Bodies)
which may be necessary or required on its part in order to consummate or effect
the transactions contemplated herein).

5.4. Notification. The Debtors shall: (a) on request by any of the Backstop
Parties, cause the applicable subscription agent for the Rights Offering
selected and appointed in accordance with the Rights Offering Procedures (the
“Subscription Agent”) to notify each of the Backstop Parties in writing of the
aggregate original principal amount of Rights Offering Notes that Rights
Offering Participants have subscribed for pursuant to the Rights Offering as of
the close of business on the Business Day preceding such request or the most
recent practicable time before such request, as the case may be, and
(b) following the Rights Offering Termination Date, (i) cause the Subscription
Agent to notify each of the Backstop Parties in writing, within two (2) Business
Days after the Rights Offering Termination Date, of the aggregate original
principal amount of Unsubscribed Notes and (ii) timely comply with their
obligations under Section 1.1(b) hereof.

5.5. Conduct of Business. Except (a) as set forth in this Agreement or the RSA,
(b) as required by the Plan or the Confirmation Order or (c) with the consent
(not to be unreasonably withheld, conditioned or delayed) of the Required
Backstop Parties, during the period from the Execution Date until the earlier of
the Closing and the termination of this Agreement, the Debtors shall, and shall
cause their respective Subsidiaries to, (i) conduct their businesses and
operations only in the Ordinary Course of Business, (ii) maintain their physical
assets, properties and facilities in their current working order condition and
repair as of the Execution Date, ordinary wear and tear excepted, (iii) maintain
their respective books and records on a basis consistent with prior practice,
(iv) maintain all Insurance Policies, or suitable replacements therefor, in full
force and effect, (v) use commercially reasonable efforts to preserve

 

26



--------------------------------------------------------------------------------

intact their business organizations and relationships with third parties
(including creditors, lessors, licensors, suppliers, distributors and customers)
and employees, (vi) manage working capital of the Debtors and their respective
Subsidiaries only in the Ordinary Course of Business (including by not taking
actions that have the effect of postponing or delaying the payment of any
accounts payable or other liabilities or deferring expenditures to a later
date), (vii) not (A) without the prior written consent of the Required Backstop
Parties, enter into any Contract which would constitute a Material Contract
after the applicable Debtor or Subsidiary executes and delivers such Contract,
or (B) amend or supplement in any manner that is adverse to any of the Debtors
or any of their respective Subsidiaries or terminate any Material Contract, and
(viii) not take or permit the taking of any action not in the Ordinary Course of
Business that would materially and adversely affect the Tax position or Tax
attributes of the Debtors or any of their Subsidiaries following the Effective
Date.

5.6. Use of Proceeds. The Debtors shall use the net cash proceeds from the sale
of the Rights Offering Notes from the Rights Offering and the sale of the
Backstop Notes pursuant to this Agreement solely for the purposes set forth in
the Plan, the Disclosure Statement and the RSA.

5.7. Access. Promptly following the Execution Date, each of the Debtors will,
and will use commercially reasonable efforts to cause its employees, officers,
directors, managers, accountants, attorneys and other advisors (collectively,
“Representatives”) to, upon reasonably prior notice by the Backstop Parties,
provide each of the Backstop Parties and its Representatives (and any financing
sources of any of the Backstop Parties and their Representatives) with
reasonable access to, during regular business hours (and without material
disruption to the conduct of the Debtors’ business) officers, management,
employees and other Representatives of any of the Debtors or their respective
Subsidiaries and to assets, properties, Contracts, books, records and any other
information concerning the business and operations of any of the Debtors or
their respective Subsidiaries as any of the Backstop Parties or any of their
respective Representatives may reasonably request.

5.8. HSR Act and Foreign Competition Filings. The Debtors shall promptly prepare
and file all necessary documentation and effect all applications that are
necessary under the HSR Act or any applicable foreign competition Laws so that
all applicable waiting periods shall have expired or been terminated thereunder
with respect to the purchase of Backstop Notes hereunder, the issuance and
purchase of Rights Offering Notes in connection with the Rights Offerings, or
any of the other Contemplated Transactions in time for such transactions to be
consummated within the timeframes contemplated hereunder, and not take any
action, or fail to take any action, that is intended or reasonably likely to
materially impede or delay the ability of the parties to obtain any necessary
approvals required for the Contemplated Transactions. Without limiting the
provisions of Section 2.2, the Debtors shall bear all costs and expenses of the
Debtors, the Subsidiaries of the Debtors and the Backstop Parties in connection
with the preparation or the making of any filing under the HSR Act or applicable
foreign competition Laws, including any filing fees thereunder.

 

27



--------------------------------------------------------------------------------

5.9. Specified Issuances. The Debtors shall:

(a) consult with the Backstop Parties with respect to the steps (the “Specified
Issuance Steps”) to be taken by the Debtors to ensure that (i) each of the
Specified Issuances described in clauses (a) and (b) of the definition of
Specified Issuances are exempt from the registration and prospectus delivery
requirements of Section 5 of the Securities Act pursuant to Section 1145(a) of
the Bankruptcy Code and (ii) the Specified Issuances described in clauses
(c) through (f) of the definition of Specified Issuances are exempt from the
registration and prospectus delivery requirements of Section 5 of the Securities
Act pursuant to Section 1145(a) of the Bankruptcy Code, Section 4(a)(2) of the
Securities Act and/or any other applicable exemption; and

(b) following preparation thereof, promptly provide copies of drafts of all
documents, instruments, questionnaires, agreements and other materials to be
entered into, delivered, distributed or otherwise used in connection with the
Specified Issuances (the “Specified Issuance Documentation”) for review and
comment by the Backstop Parties. Any comments received by the Debtors from the
Required Backstop Parties or their respective Representatives with respect to
the Specified Issuance Steps or the Specified Issuance Documentation shall be
considered by them in good faith and, to the extent the Debtors disagree with
any such comments, they shall inform the Backstop Parties thereof and discuss
the same with the Backstop Parties prior to taking such Specified Issuance Steps
or delivering, distributing, entering into or using any such Specified Issuance
Documentation.

5.10. Milestones. The Debtors shall comply with each of the milestones set forth
in Section 4 of the RSA.

5.11. RSA Covenants. Each of the covenants and agreements set forth in Section 6
of the RSA (as in effect on the Execution Date) (collectively, the “RSA
Covenants”) are hereby incorporated herein by reference with full force and
effect as if fully set forth herein by applying the provisions thereof mutatis
mutandis (such that all changes and modifications to the defined terms and other
terminology used in the RSA Covenants shall be made so that the RSA Covenants
can be applied in a logical manner in this Agreement), and the Debtors shall
perform, abide by and observe, for the benefit of the Backstop Parties, all of
the RSA Covenants as incorporated herein and modified hereby, and without giving
effect to any amendment, modification, supplement, forbearance, waiver or
termination of or to any of the RSA Covenants that are made or provided under
the terms of the RSA, other than any amendment, modification, supplement,
forbearance, waiver or termination of or to any of the RSA Covenants which
(a) the Required Backstop Parties have provided their prior written consent or
(b) have the effect of making such RSA Covenant more favorable to the Required
Backstop Parties, as determined by the Required Backstop Parties in their sole
discretion. The Debtors shall not assert, or support any assertion by any third
party, that the RSA Covenants, as incorporated herein and modified hereby, are
not enforceable by the Backstop Parties by reason of the fact that the RSA
Covenants are included in a Contract that was entered into by the Debtors prior
to the Petition Date or otherwise, or that the Required Backstop Parties shall
be required to obtain relief from the automatic stay from the Bankruptcy Court
as a condition to the right of the Required Backstop Parties to terminate this
Agreement pursuant to Section 8(b) on account of a breach or violation of any of
the RSA Covenants; provided that the Debtors’ entry into and approval by the
Bankruptcy Court of this Agreement shall not be construed as assumption by the
Debtors or approval by the Bankruptcy Court of the RSA.

 

28



--------------------------------------------------------------------------------

5.12. DIP Covenants. Each of the covenants and agreements set forth in Section 5
and Section 6 of the DIP TL Credit Agreement (as in effect on the Execution
Date) (collectively, the “DIP Covenants”) are hereby incorporated herein by
reference with full force and effect as if fully set forth herein by applying
the provisions thereof mutatis mutandis (such that all changes and modifications
to the defined terms and other terminology used in the DIP Covenants shall be
made so that the DIP Covenants can be applied in a logical manner in this
Agreement, including by construing each reference therein to “Required Lenders”
as a reference to Required Backstop Parties), and the Debtors shall perform,
abide by and observe, for the benefit of the Backstop Parties, all of the DIP
Covenants as incorporated herein and modified hereby, and without giving effect
to any amendment, modification, supplement, forbearance, waiver or termination
of or to any of the DIP Covenants that are made or provided under the terms of
the DIP TL Credit Agreement, other than any amendment, modification, supplement,
forbearance, waiver or termination of or to any of the DIP Covenants which
(a) the Required Backstop Parties have provided their prior written consent or
(b) have the effect of making such DIP Covenant more favorable to the Required
Backstop Parties, as determined by the Required Backstop Parties in their sole
discretion. The Debtors shall not assert, or support any assertion by any third
party (including any DIP Lender), that the Required Backstop Parties shall be
required to obtain relief from the automatic stay from the Bankruptcy Court as a
condition to the right of the Required Backstop Parties to terminate this
Agreement pursuant to Section 8(b) on account of a breach or violation of any of
the DIP Covenants.

5.13. DTC Eligibility. At the request of the Required Backstop Parties, the
Debtors shall use their reasonable best efforts to promptly make all New Secured
Notes eligible for deposit with DTC.

6. Covenants of the Backstop Parties.

6.1. Rights Offering. Each Backstop Party shall use its commercially reasonable
efforts in working together with the Debtors in good faith and to take or cause
to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable such that the Debtors can timely finalize and
file the Rights Offering Documentation with the Bankruptcy Court and obtain
approval thereof.

6.2. Conditions Precedent. Each Backstop Party shall use its commercially
reasonable efforts to satisfy or cause to be satisfied on or prior to the
Effective Date all the conditions precedent applicable to such Backstop Party
set forth in Section 7.2 hereof; provided, however, that nothing contained in
this Section 6.2 shall obligate the Backstop Parties to waive any right or
condition under this Agreement, the RSA, the Plan or any of the other Definitive
Documentation.

6.3. HSR Act and Foreign Competition Filings. Each Backstop Party shall promptly
prepare and file all necessary documentation and effect all applications that
are necessary under the HSR Act or any applicable foreign competition Laws so
that all applicable waiting periods shall have expired or been terminated
thereunder with respect to the purchase of Backstop

 

29



--------------------------------------------------------------------------------

Notes hereunder, the issuance and purchase of Rights Offering Securities in
connection with the Rights Offerings or any of the other Contemplated
Transactions within the timeframes contemplated hereunder, and not take any
action that is intended or reasonably likely to materially impede or delay the
ability of the parties to obtain any necessary approvals required for the
Contemplated Transactions. Anything herein to the contrary notwithstanding, none
of the Backstop Parties (or their respective ultimate parent entities, as such
term is used in the HSR Act) shall be required to (a) disclose to any other
party hereto any information contained in its HSR Notification and Report Form
or filings under any applicable foreign competition Laws that such party, in its
sole discretion, deems confidential, except as may be required by applicable
Laws as a condition to the expiration or termination of all applicable waiting
periods under the HSR Act and any applicable foreign competition Laws, (b) agree
to any condition, restraint or limitation relating to its or any of its
Affiliates’ ability to freely own or operate all or a portion of its or any of
its Affiliates’ businesses or assets, (c) hold separate (including by trust or
otherwise) or divest any of its or any of its Affiliates’ businesses or assets,
or (d) hold separate (including by trust or otherwise) or divest any assets of
any of the Debtors or any of their respective Subsidiaries. Without limiting the
provisions of Section 2.2, the Debtors shall bear all costs and expenses of the
Debtors, the Subsidiaries of the Debtors and the Backstop Parties in connection
with the preparation or the making of any filing under the HSR Act or any
applicable foreign competition Laws, including any filing fees thereunder.

6.4. Specified Issuances. Each Backstop Party shall use commercially reasonable
efforts in working together with the Debtors in good faith and to take or cause
to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable to timely finalize the Specified Issuance
Documentation.

7. Conditions to Closing.

7.1. Conditions Precedent to Obligations of the Backstop Parties. The
obligations of the Backstop Parties to subscribe for and purchase Backstop Notes
(other than the Put Option Notes) pursuant to their respective Backstop
Commitments are subject to the satisfaction (or waiver in writing by the
Required Backstop Parties) of each of the following conditions prior to or on
the Effective Date:

(a) RSA. None of the following shall have occurred: (i) the RSA shall not have
been terminated by (1) the Debtors or (2) Consenting Noteholders holding, in the
aggregate, more than one-third in principal amount of the Senior Notes Claims,
(ii) the RSA shall not have been invalidated or deemed unenforceable by the
Bankruptcy Court or any other Governmental Body, (iii) no Noteholder Termination
Event shall have occurred that was not waived in writing by the Required
Backstop Parties and (iv) there shall not be continuing any cure period with
respect to any event, occurrence or condition that would permit the Required
Backstop Parties to terminate the RSA in accordance with its terms.

(b) Plan and Plan Supplement. The Plan, as confirmed by the Bankruptcy Court,
shall be consistent in all material respects with the terms of the RSA and
otherwise in form and substance reasonably acceptable to the Required Backstop
Parties. The Plan Supplement (including all schedules, documents and forms of
documents contained therein or constituting a part thereof) shall be consistent
in all material respects with the terms of the RSA and otherwise in form and
substance reasonably acceptable to the Required Backstop Parties.

 

30



--------------------------------------------------------------------------------

(c) Disclosure Statement. The Disclosure Statement shall be consistent in all
material respects with the terms of the RSA and otherwise in form and substance
reasonably acceptable to the Required Backstop Parties.

(d) Solicitation Order. (i) The Bankruptcy Court shall have entered the
Solicitation Order, which among other things shall approve the Rights Offering
Procedures, (ii) the Solicitation Order shall be consistent in all material
respects with the terms of this Agreement and the RSA and otherwise in form and
substance reasonably acceptable to the Required Backstop Parties, and (iii) the
Solicitation Order shall be a Final Order.

(e) Backstop Order. (i) The Bankruptcy Court shall have entered the Backstop
Order, (ii) the Backstop Order shall be consistent in all material respects with
the terms of this Agreement and the RSA and otherwise in form and substance
reasonably acceptable to the Required Backstop Parties, and (iii) the Backstop
Order shall be a Final Order.

(f) Confirmation Order. (i) The Bankruptcy Court shall have entered the
Confirmation Order, (ii) the Confirmation Order shall be consistent in all
material respects with the terms of this Agreement and the RSA and otherwise in
form and substance reasonably acceptable to the Required Backstop Parties, and
(iii) the Confirmation Order shall be a Final Order. Without limiting the
generality of the foregoing, the Confirmation Order shall contain the following
specific findings of fact, conclusions of Law and Orders: (A) each of the
Specified Issuances described in clauses (a) and (b) of the definition of
“Specified Issuances” are exempt from the registration and prospectus delivery
requirements of Section 5 of the Securities Act pursuant to section 1145(a) of
the Bankruptcy Code; (B) each of the Specified Issuances described in clauses
(c)-(f) of the definition of “Specified Issuances” are exempt from the
registration and prospectus delivery requirements of Section 5 of the Securities
Act pursuant to section 1145(a) of the Bankruptcy Code, Section 4(a)(2) of the
Securities Act and/or other applicable exemption; (C) the solicitation of
acceptance or rejection of the Plan by the Backstop Parties and/or any of their
respective Related Persons (if any such solicitation was made) was done in good
faith and in compliance with the applicable provisions of the Bankruptcy Code
and, as such, the Backstop Parties and any of their respective Related Persons
are entitled to the benefits and protections of section 1125(e) of the
Bankruptcy Code; and (D) the participation by the Backstop Parties and/or any of
their respective Related Persons in the offer, issuance, sale or purchase of any
security offered, issued, sold or purchased under the Plan (if any such
participation was made) was done in good faith and in compliance with the
applicable provisions of the Bankruptcy Code and, as such, the Backstop Parties
and any of their respective Related Persons are entitled to the benefits and
protections of section 1125(e) of the Bankruptcy Code.

(g) Conditions to Confirmation and Effectiveness. The conditions to confirmation
of the Plan and the conditions to the Effective Date set forth in the Plan shall
have been satisfied (or waived with the prior written consent of the Required
Backstop Parties) in accordance with the Plan, and the Effective Date shall have
occurred or shall occur simultaneously with the Closing.

 

31



--------------------------------------------------------------------------------

(h) Rights Offering. (i) The Rights Offering shall have been conducted and
consummated in accordance with the Plan, the Rights Offering Procedures, and
this Agreement, and (ii) all Rights Offering Notes (other than any Unsubscribed
Notes) shall have been (or concurrently with the Closing will be) issued and
sold in connection with the Rights Offering.

(i) New Secured Notes. (i) Each of the New Secured Notes Documents shall
(x) have been executed, authenticated and/or delivered by the Reorganized
Debtors and each Person required to execute, authenticate and/or deliver the
same (which, in the case of the New Secured Notes Indenture, shall include the
trustee thereunder unless the Plan or the Confirmation Order provides that the
New Secured Notes Documents are deemed binding on such trustee), (y) be
consistent in all material respects with the terms of the RSA, the New Secured
Notes Term Sheet, and otherwise in form and substance reasonably acceptable to
the Required Backstop Parties, and (z) be in full force and effect, and (ii) the
liens on and security interest in the Reorganized Debtors’ assets securing the
Reorganized Debtors’ obligations under the New Secured Notes shall have been
duly and validly created and perfected in a manner that is reasonably acceptable
to the Required Backstop Parties.

(j) New Certificate of Incorporation. (i) The certificate of incorporation of
the Company shall have been amended and restated in its entirety to be
consistent in all material respects with the terms of the RSA and otherwise in
form and substance reasonably acceptable to the Required Backstop Parties (the
“New Certificate of Incorporation”), (ii) the New Certificate of Incorporation
shall have been duly executed and acknowledged by the Company in accordance with
applicable Law and filed with the Secretary of State of the State of Delaware,
(iii) the Required Backstop Parties shall have received evidence that the New
Certificate of Incorporation has been duly filed with the Secretary of State of
the State of Delaware, and (iv) the New Certificate of Incorporation shall be in
full force and effect.

(k) New Stockholders Agreement. (i) Reorganized Company and all Persons that are
entitled to receive shares of New Common Stock pursuant to the Plan shall have
executed and delivered the New Stockholders Agreement or otherwise be deemed
party to the New Stockholder Agreement pursuant to the Plan and the Confirmation
Order, and (ii) the New Stockholders Agreement shall be (x) consistent in all
material respects with the terms of the RSA and otherwise in form and substance
reasonably acceptable to the Required Backstop Parties, and (y) in full force
and effect.

(l) New Registration Rights Agreement. If elected by the Required Backstop
Parties, (i) Reorganized Company shall have executed and delivered the New
Registration Rights Agreement, and (ii) the New Registration Rights Agreement
shall be (x) consistent in all material respects with the terms of the RSA and
otherwise in form and substance reasonably acceptable to the Required Backstop
Parties, and (y) in full force and effect.

(m) Other Definitive Documentation. (i) All Definitive Documentation (other than
those Definitive Documentation described in a separate clause of this
Section 7.1) shall have been executed, delivered and/or filed by the parties
thereto, (ii) such Definitive Documentation shall be consistent in all material
respects with the terms of the RSA and otherwise in form and substance
reasonably acceptable to the Required Backstop Parties, and (iii) such
Definitive Documentation shall be in full force and effect.

 

32



--------------------------------------------------------------------------------

(n) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction, judgment or other Order preventing the
consummation of any of the transactions contemplated by this Agreement or any of
the other Contemplated Transactions shall have been entered, issued, rendered or
made, nor shall any Proceeding seeking any of the foregoing be commenced,
pending or threatened; nor shall there be any Law promulgated, enacted, entered,
enforced or deemed applicable to any of the Backstop Parties or any of the
Debtors which makes the consummation of any of the transactions contemplated by
this Agreement or any of the other Contemplated Transactions (including, without
limitation, each of the Specified Issuances) illegal or void.

(o) Notices and Consents. All Governmental Body and material third party
notifications, filings, waivers, authorizations and other Consents, including
Bankruptcy Court approval, necessary or required for the consummation of any of
the transactions contemplated by this Agreement or any of the other Contemplated
Transactions or the effectiveness of the Plan, shall have been obtained, not be
subject to unfulfilled conditions and be in full force and effect; and all
applicable waiting periods shall have expired without any action being taken or
threatened by any Governmental Body that would restrain, prevent or otherwise
impose materially adverse conditions on any of the transactions contemplated by
this Agreement or any of the other Contemplated Transactions.

(p) Proceedings. There shall be no pending, existing, instituted, outstanding or
threatened Proceeding by (x) any Person (other than a Governmental Body)
involving any of the Debtors or any of their respective current or former
officers, employees or directors (in their capacities as such) or (y) any
Governmental Body involving any of the Debtors or any of their respective
current or former officers, employees or directors (in their capacities as
such), in each case that is material to the Debtors and would materially and
adversely affect the ability of the Debtors to perform their obligations under,
or to consummate the transactions contemplated hereby or the other Contemplated
Transactions.

(q) Representations and Warranties. Each of (i) the representations and
warranties of the Debtors in this Agreement (other than the Fundamental
Representations) that are not qualified as to “materiality” or “Material Adverse
Effect” shall be true and correct in all material respects, (ii) the
representations and warranties of the Debtors in this Agreement (other than the
Fundamental Representations) that are qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects, and (iii) the
Fundamental Representations shall be true and correct in all respects, in each
case of clauses (i), (ii) and (iii), at and as of the Execution Date and at and
as of the Effective Date as if made at and as of the Effective Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

(r) Covenants. Each of the Debtors shall have complied in all material respects
with all covenants in this Agreement and the RSA that are applicable to the
Debtors.

(s) Backstop Expenses. The Debtors shall have paid all Backstop Expenses that
have been invoiced and that are accrued and remain unpaid as of the Effective
Date in accordance with the terms of this Agreement, and no Backstop Expenses
shall be required to be repaid or otherwise disgorged to the Debtors or any
other Person.

 

33



--------------------------------------------------------------------------------

(t) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the Execution Date (other than the events and circumstances contemplated
under the RSA).

(u) Put Option Notes. The Company shall have issued and delivered the Put Option
Notes in accordance with Sections 1.3, and no portion of the Put Option Notes
shall have been invalidated or avoided.

(v) Backstop Certificates. The Backstop Parties shall have received a Backstop
Certificate in accordance with Section 1.1(b).

(w) No Registration; Compliance with Securities Laws. No Proceeding shall be
pending or threatened by any Governmental Body or other Person that alleges that
any of the Specified Issuances is not exempt from the registration and
prospectus delivery requirements of Section 5 of the Securities Act.

(x) Officer’s Certificate. The Backstop Parties shall have received on and as of
the Effective Date a certificate of an executive officer of the Debtors
confirming that the conditions set forth in Sections 7.1(p), 7.1(q), 7.1(r) and
7.1(t) hereof have been satisfied.

(y) [Reserved].

(z) Opinions. The Debtors shall have delivered to the Backstop Parties
(i) opinions of counsel to the Debtors, dated as of the Effective Date and
addressed to the Backstop Parties, addressing such matters that the Required
Backstop Parties reasonably request in connection with the closing of the
offering through DTC related to the offer, issuance, and sale of the New Secured
Notes, and the transactions contemplated by this Agreement and the other
Definitive Documents, and such opinions shall be in form and substance
reasonably acceptable to the Required Backstop Parties, and (ii) any other
agreement, certificate, opinion, or other documentation reasonably requested by
the Required Backstop Parties to consummate the Contemplated Transactions.

(aa) Valid Issuance. The Backstop Notes shall be, upon issuance, validly issued,
fully paid, non-assessable and free and clear of all Taxes, Encumbrances,
pre-emptive rights, rights of first refusal, subscription rights and similar
rights, except for any restrictions on transfer as may be imposed by applicable
securities Laws.

(bb) [Reserved].

(cc) Minimum Liquidity Amount. After giving effect to the Exit Payments, the
Exit Liquidity Amount shall not be less than the Minimum Liquidity Amount. Not
less than five (5) Business Days prior to the anticipated Effective Date, the
Company shall have delivered to the Backstop Parties a certificate, executed by
an executive officer of the Company, which shall set forth a reasonably detailed
calculation by the Company of the Exit Liquidity Amount.

(dd) [Reserved].

 

34



--------------------------------------------------------------------------------

(ee) Securities of the Debtors. On the Effective Date (after giving effect to
the consummation of the transactions contemplated by the Plan), other than
(i) the shares of New Common Stock issued to holders of Allowed Senior Notes
Claims and Allowed General Unsecured Claims pursuant to the Plan, (ii) the New
Secured Notes issued and sold to Rights Offering Participants pursuant to the
Rights Offering and to the Backstop Parties pursuant to this Agreement,
(iii) the shares of New Common Stock reserved for issuance upon conversion of
the New Secured Notes in accordance with the terms of the New Certification of
Incorporation and the New Secured Notes Documents, and (vi) Interests of a
Debtor (other than the Company) owned solely by another Debtor, no (A) Interests
of any Debtor or (B) pre-emptive rights, rights of first refusal, subscription
rights and/or similar rights to acquire any Interests of any Debtor (except, in
the case of this clause (B), any such rights with respect to shares of New
Common Stock that are expressly set forth in the New Stockholders Agreement), in
any such case will be issued, outstanding or in effect.

7.2. Conditions Precedent to Obligations of the Company. The obligations of the
Company to issue and sell the Backstop Notes to each of the Backstop Parties
pursuant to this Agreement are subject to the following conditions precedent,
each of which may be waived in writing by the Company:

(a) [Reserved]

(b) Plan and Plan Supplement. The Plan, as confirmed by the Bankruptcy Court,
shall be consistent in all material respects with the terms of the RSA and
otherwise in form and substance reasonably acceptable to the Debtors. The Plan
Supplement (including all schedules, documents and forms of documents contained
therein or constituting a part thereof) and all other Definitive Documentation
shall be consistent in all material respects with the terms of the RSA and
otherwise in form and substance reasonably acceptable to the Debtors.

(c) Disclosure Statement. The Disclosure Statement shall be consistent in all
material respects with the terms of the RSA and otherwise in form and substance
reasonably acceptable to the Debtors.

(d) Confirmation Order. (i) The Bankruptcy Court shall have entered the
Confirmation Order, (ii) the Confirmation Order shall be consistent in all
material respects with the terms of this Agreement and the RSA and otherwise in
form and substance reasonably acceptable to the Debtors, and (iii) the
Confirmation Order shall be a Final Order.

(e) Solicitation Order. (i) The Bankruptcy Court shall have entered the
Solicitation Order, (ii) the Solicitation Order shall be consistent in all
material respects with the terms of this Agreement and the RSA and otherwise in
form and substance reasonably acceptable to the Debtors, and (iii) the
Solicitation Order shall be a Final Order.

(f) Backstop Order. (i) The Bankruptcy Court shall have entered the Backstop
Order, (ii) the Backstop Order shall be consistent in all material respects with
the terms of this Agreement and the RSA and otherwise in form and substance
reasonably acceptable to the Debtors, and (iii) the Backstop Order shall be a
Final Order.

(g) Conditions to Confirmation and Effectiveness. The conditions to confirmation
of the Plan and the conditions to the Effective Date set forth in the Plan shall
have been satisfied or waived in accordance with the Plan, and the Effective
Date shall have occurred or shall occur simultaneously with the Closing.

 

35



--------------------------------------------------------------------------------

(h) Rights Offerings. The Rights Offerings shall have been consummated.

(i) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction, judgment or other Order preventing the
consummation of any of the transactions contemplated by this Agreement or any of
the other Contemplated Transactions shall have been entered, issued, rendered or
made, nor shall any Proceeding seeking any of the foregoing be commenced,
pending or threatened; nor shall there be any Law promulgated, enacted, entered,
enforced or deemed applicable to the Backstop Parties or the Debtors which makes
the consummation of any of the transactions contemplated by this Agreement or
any of the other Contemplated Transactions (including, without limitation, each
of the Specified Issuances) illegal or void.

(j) Representations and Warranties and Covenants. (i) Each of (x) the
representations and warranties of each Backstop Party in this Agreement that are
not qualified as to “materiality” or “material adverse effect” shall be true and
correct in all material respects and (y) the representations and warranties of
each Backstop Party that are qualified as to “materiality” or “material adverse
effect” shall be true and correct, in each case of clauses (x) and (y), at and
as of the Execution Date and at and as of the Effective Date as if made at and
as of the Effective Date (except for representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date)
and (ii) each Backstop Party shall have complied in all material respects with
all covenants in this Agreement applicable to it, except, in any such case of
clause (i) or clause (ii) above, to the extent that any such inaccuracy or
non-compliance would not reasonably be expected to prohibit, materially delay or
materially and adversely impact such Backstop Party’s performance or
consummation of its obligations under this Agreement.

(k) RSA. The RSA remains in full force and effect in accordance with its terms
and shall not have been terminated in accordance with its terms.

8. Termination.

(a) Unless earlier terminated in accordance with the terms of this Agreement,
this Agreement (including the Backstop Commitments contemplated hereby) shall
terminate automatically and immediately, without a need for any further action
on the part of (or notice provided to) any Person, upon the earlier to occur of:

(i) the Bankruptcy Court enters an Order converting the Chapter 11 Cases to
cases under Chapter 7 of the Bankruptcy Code, appointing a trustee or custodian
for any of the Debtors or dismissing the Chapter 11 Cases; and

(ii) the date of any termination of the RSA with respect to all Consenting
Noteholders;

 

36



--------------------------------------------------------------------------------

(b) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated and the transactions contemplated hereby may be abandoned at any
time by the Backstop Parties effective immediately upon the giving by the
Required Backstop Parties of written notice of termination to the Debtors:

(i) if (x) any of the Debtors shall have materially breached or materially
failed to perform any of their respective representations, warranties, covenants
or other obligations contained in this Agreement, or any representation or
warranty of any of the Debtors in this Agreement shall have become untrue
(determined as if the Debtors made their respective representations and
warranties at all times on and after the Execution Date and prior to the date
this Agreement is terminated), and (y) any such breach, failure to perform or
occurrence referred to in clause (x) above (A) would result in a failure of a
condition set forth in Section 7.1(q), Section 7.1(r) or Section 7.1(t) and
(B) is not curable or able to be performed by the Drop-Dead Date, or, if curable
or able to be performed by the Drop-Dead Date, is not cured or performed within
ten (10) Business Days after written notice of such breach, failure or
occurrence is given to the Debtors by the Required Backstop Parties (it being
understood and agreed that the failure by the Debtors to comply with any of the
covenant set forth in Section 5.10 by the deadlines set forth therein will
result in a failure of a condition set forth in Section 7.1 and shall not be
subject to cure); provided, that, this Agreement shall not terminate pursuant to
this Section 8(b)(i) if any Backstop Party is then in willful or intentional
breach of this Agreement;

(ii) if any of the conditions set forth in Section 7.1 hereof become incapable
of fulfillment prior to the Drop-Dead Date (other than as a result of the
failure of the Backstop Parties to fulfill or comply with their obligations
hereunder);

(iii) the occurrence of a Triggering Event;

(iv) the occurrence of (A) an acceleration of the obligations or termination of
commitments under the DIP TL Credit Agreement or (B) a refunding, replacement or
refinancing of the obligations under the DIP TL Credit Agreement;

(v) if a Funding Default shall occur and Non-Defaulting Backstop Parties do not
elect to commit to purchase all of the Default Notes after the process for
exercising the Default Purchaser Rights has been exhausted in accordance with
Section 1.2(c) hereof;

(vi) if a Noteholder Termination Event (other than clause (m) of Section (7) of
the RSA) shall occur without giving effect to any waivers of a Noteholder
Termination Event;

(vii) the Solicitation Order, the Backstop Order or the Confirmation Order is
terminated, reversed, stayed, dismissed, vacated, or reconsidered, or any such
Order is modified or amended after entry without the prior acquiescence or
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Required Backstop Parties in a manner that prevents or prohibits the
consummation of the Contemplated Transactions or any of the Definitive
Documentation in a way that cannot be remedied by the Debtors subject to the
reasonable satisfaction of the Required Backstop Parties;

 

37



--------------------------------------------------------------------------------

(viii) if any Order has been entered by any Governmental Body that operates to
materially prevent, restrict or alter the implementation of the Plan, the Rights
Offering or any of the Contemplated Transactions; or

(ix) if the Closing shall not occur on or prior to October 10, 2020 (the
“Drop-Dead Date”).

(c) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated at any time by the Debtors effective immediately upon the Debtors’
giving of written notice of termination to the Backstop Parties:

(i) if (x) any of the Backstop Parties shall have materially breached or
materially failed to perform any of their respective representations,
warranties, covenants or other obligations contained in this Agreement, or any
representation or warranty of any of the Backstop Parties in this Agreement
shall have become untrue (determined as if the Backstop Parties made their
respective representations and warranties at all times on and after the
Execution Date and prior to the date this Agreement is terminated), and (y) any
such breach, failure to perform or occurrence referred to in clause (x) above
(A) would result in a failure of a condition set forth in Section 7.2(j) and
(B) is not curable or able to be performed by the Drop-Dead Date, or, if curable
or able to be performed by the Drop-Dead Date, is not cured or performed within
ten (10) Business Days after written notice of such breach, failure or
occurrence is given to the Required Backstop Parties by the Debtors; provided,
that, this Agreement shall not terminate pursuant to this Section 8(b)(i) if any
Debtor is then in willful or intentional breach of this Agreement; provided,
further, that if a Funding Default shall occur, the Debtors shall not be
permitted to terminate this Agreement and the transactions contemplated hereby
pursuant to this Section 8(c) unless Non-Defaulting Backstop Parties do not
elect to commit to purchase all of the Default Notes after the process for
exercising Default Purchase Rights has been exhausted in accordance with
Section 1.2(c);

(ii) if any of the conditions set forth in Section 7.2 hereof become incapable
of fulfillment prior to the Drop-Dead Date (other than as a result of the
failure of the Debtors to fulfill or comply with their obligations hereunder);

(iii) if an HCR Termination Event shall occur without giving effect to any
waivers of an HCR Termination Event;

(iv) if any Order has been entered by any Governmental Body that operates to
prevent, restrict or alter the implementation of the Plan, the Rights Offering
or any of the Contemplated Transactions, in each case, on substantially the
terms provided for herein or therein, in a way that cannot be remedied in all
material respects by the Debtors in a manner reasonably satisfactory to the
Required Backstop Parties; or

 

38



--------------------------------------------------------------------------------

(v) the Solicitation Order, the Backstop Order or the Confirmation Order is
terminated, reversed, stayed, dismissed, vacated, or reconsidered, or any such
Order is modified or amended after entry without the prior acquiescence or
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Debtors in a manner that prevents or prohibits the consummation of the
Contemplated Transactions or any of the Definitive Documentation in a way that
cannot be remedied by the Backstop Parties subject to the reasonable
satisfaction of the Debtors.

(d) This Agreement (including the Backstop Commitments contemplated hereby) may
be terminated at any time by mutual written consent of the Debtors and the
Required Backstop Parties.

(e) In the event of a termination of this Agreement in accordance with this
Section 8 at a time after all or any portion of the Purchase Price for Backstop
Notes has been deposited into the Deposit Account by any of the Backstop
Parties, the Backstop Parties that have deposited such Purchase Price (or
portion thereof) shall be entitled to the return of such amount. In such a case,
the Backstop Parties and the Debtors hereby agree to execute and deliver to the
Subscription Agent, promptly after the effective date of any such termination
(but in any event no later than two (2) Business Days after any such effective
date), a letter instructing the Subscription Agent to pay to each applicable
Backstop Party, by wire transfer of immediately available funds to an account
designated by such Backstop Party, the amount of Purchase Price that such
Backstop Party is entitled to receive pursuant to this Section 8(e); provided
that, if the Required Backstop Parties elect to establish an Escrow Account
pursuant to Section 1.2(b), any return of the Purchase Price for Backstop Notes
deposited in the Escrow Account shall be pursuant to terms of the Escrow
Agreement.

(f) In the event of a termination of this Agreement in accordance with this
Section 8, the provisions of this Agreement shall immediately become void and of
no further force or effect (other than Sections 2.2, 2.3, 2.4, 8, 9, 10, 12 and
13 hereof (and any defined terms used in any such Sections (but solely to the
extent used in any such Sections)), and other than in respect of any liability
of any party for any breach of this Agreement prior to such termination, which
shall in each case expressly survive any such termination).

(g) Each Debtor hereby acknowledges and agrees and shall not dispute that the
giving of notice of termination by the Required Backstop Parties pursuant to
this Agreement shall not be a violation of the automatic stay of section 362 of
the Bankruptcy Code (and each Debtor hereby waives, to the greatest extent
possible, the applicability of the automatic stay to the giving of such notice).

9. Indemnification.

(a) Whether or not the transactions contemplated by this Agreement or any of the
other Contemplated Transactions are consummated, the Debtors hereby agree,
jointly and severally, to indemnify and hold harmless each of the Backstop
Parties and each of their respective Affiliates, stockholders, equity holders,
members, partners, managers, officers, directors, employees, attorneys,
accountants, financial advisors, consultants, agents, advisors and controlling

 

39



--------------------------------------------------------------------------------

persons (each, in such capacity, an “Indemnified Party”) from and against any
and all losses, claims, damages, liabilities, penalties, judgments, settlements,
costs and expenses, including reasonable attorneys’ fees (other than Taxes of
the Backstop Parties except to the extent otherwise provided for in
Section 2.1(b) of this Agreement), whether or not related to a third party
claim, imposed on, sustained, incurred or suffered by, or asserted against, any
Indemnified Party as a result of, arising out of, related to or in connection
with, directly or indirectly, this Agreement, the Backstop Commitments or the
Rights Offering, or, subject to Section 10, any breach by any Debtor of any of
its representations, warranties and/or covenants set forth in this Agreement, or
any claim, litigation, investigation or other Proceeding relating to or arising
out of any of the foregoing, regardless of whether any such Indemnified Party is
a party thereto, and to reimburse each such Indemnified Party for the reasonable
and documented legal or other out-of-pocket costs and expenses as they are
incurred in connection with investigating, monitoring, responding to or
defending any of the foregoing (collectively, “Losses”); provided, that the
foregoing indemnification will not, as to any Indemnified Party, apply to Losses
that (i) are determined by a final, non-appealable decision by the Bankruptcy
Court to have resulted from (y) any act by such Indemnified Party that
constitutes fraud, bad faith, gross negligence or willful misconduct or (z) the
breach by such Indemnified Party of its obligations under this Agreement or the
RSA, or (ii) as to a Defaulting Backstop Party, its Related Persons or any
Indemnified Party related thereto, are caused by a Funding Default by such
Backstop Party. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold it harmless, then the Debtors
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Loss in such proportion as is appropriate to reflect not only the
relative benefits received by the Debtors, on the one hand, and such Indemnified
Party, on the other hand, but also the relative fault of the Debtors, on the one
hand, and such Indemnified Party, on the other hand, as well as any relevant
equitable considerations. It is hereby agreed that the relative benefits to the
Debtors, on the one hand, and all Indemnified Parties, on the other hand, shall
be deemed to be in the same proportion as (i) the total value received or
proposed to be received by the Debtors pursuant to the sale of the maximum
number of Backstop Notes to the Backstop Parties pursuant to this Agreement
bears to (ii) the value of the Put Option Notes issued or proposed to be issued
to the Backstop Parties in connection with such sales. The Debtors also agree
that no Indemnified Party shall have any liability based on its exclusive or
contributory negligence or otherwise to the Debtors, any Person asserting claims
on behalf of or in right of the Debtors, or any other Person in connection with
or as a result of this Agreement, the Backstop Commitments, the Backstop Notes,
either of the Rights Offering, any of the Definitive Documentation, the Plan (or
the solicitation thereof), the Chapter 11 Cases or the transactions contemplated
hereby or thereby or any of the other Contemplated Transactions, except as to
any Indemnified Party to the extent that any Losses incurred by the Debtors
(i) are determined by a final, non-appealable decision by the Bankruptcy Court
to have resulted from (y) any act by such Indemnified Party that constitutes
fraud, bad faith, gross negligence or willful misconduct or (z) the breach by
such Indemnified Party of its obligations under this Agreement or the RSA, or
(ii) as to a Defaulting Backstop Party, its Related Persons or any Indemnified
Party related thereto, are caused by a Funding Default by such Backstop Party.
The terms set forth in this Section 9 shall survive termination of this
Agreement and shall remain in full force and effect regardless of whether the
transactions contemplated by this Agreement or any of the other Contemplated
Transactions are consummated. The indemnity and reimbursement obligations of the
Debtors under this Section 9 are in addition to, and do not limit, the Debtors’
obligations under Sections 2.2, 2.3 and 2.4.

 

40



--------------------------------------------------------------------------------

(b) Promptly after receipt by an Indemnified Party of notice of the commencement
of any claim, litigation, investigation or other Proceeding with respect to
which such Indemnified Party may be entitled to indemnification hereunder
(“Actions”), such Indemnified Party will, if a claim is to be made hereunder
against the Debtors in respect thereof, notify the Debtors in writing of the
commencement thereof; provided, that (i) the omission to so notify the Debtors
will not relieve the Debtors from any liability that they may have hereunder
except to the extent (and solely to the extent) they have been actually and
materially prejudiced by such failure and (ii) the omission to so notify the
Debtors will not relieve the Debtors from any liability that they may have to an
Indemnified Party otherwise than on account of this Section 9. In case any such
Actions are brought against any Indemnified Party and such Indemnified Party
notifies in writing the Debtors of the commencement thereof, if the Debtors
commit in writing to fully indemnify and hold harmless the Indemnified Party
with respect to such Actions to the reasonable satisfaction of the Indemnified
Party, without regard to whether the Effective Date occurs, the Debtors will be
entitled to participate in such Actions, and, to the extent that the Debtors
elect by written notice delivered to such Indemnified Party, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party,
provided, that if the defendants in any such Actions include both such
Indemnified Party and the Debtors and such Indemnified Party shall have
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Debtors, such Indemnified Party
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Actions on behalf of such
Indemnified Party. Following the date of receipt by an Indemnified Party of such
indemnification commitment from the Debtors and notice from the Debtors of their
election to assume the defense of such Actions and approval by such Indemnified
Party of counsel, the Debtors shall not be liable to such Indemnified Party for
expenses incurred by such Indemnified Party in connection with the defense
thereof or participation therein after such date (other than reasonable costs of
investigation and monitoring) unless (w) such Indemnified Party shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Debtors shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Party who is party
to such Action (in addition to one local counsel in each jurisdiction in which
local counsel is required)), (x) the Debtors shall not have employed counsel
reasonably satisfactory to such Indemnified Party to represent such Indemnified
Party at the Debtors’ expense within a reasonable time after notice of
commencement of the Actions, (y) after the Debtors assume the defense of such
Actions, such Indemnified Party determines in good faith that the Debtors are
failing to reasonably defend against such Actions and provides written notice of
such determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice or
(z) any of the Debtors shall have authorized in writing the employment of
counsel for such Indemnified Party.

(c) In connection with any Action for which an Indemnified Party is assuming the
defense in accordance with this Section 9, the Debtors shall not be liable for
any settlement of any Actions effected by such Indemnified Party without the
written consent of the Debtors. If any settlement of any Action is consummated
with the written consent of the Debtors or if there is a final judgment for the
plaintiff in any such Action, the Debtors agree to indemnify and hold harmless
each Indemnified Party from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Debtors hereunder in accordance with, and subject to the
limitations of, this Section 9. The Debtors shall

 

41



--------------------------------------------------------------------------------

not, without the prior written consent of an Indemnified Party, effect any
settlement, compromise or other resolution of any pending or threatened Actions
in respect of which indemnity has been sought hereunder by such Indemnified
Party unless such settlement, compromise or other resolution (i) includes an
unconditional release of such Indemnified Party in form and substance
satisfactory to such Indemnified Party from all liability on the claims that are
the subject matter of such Actions and (ii) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Party.

10. Survival of Representations and Warranties. Notwithstanding any
investigation at any time made by or on behalf of any party hereto with respect
to, or any knowledge acquired (or capable of being acquired) about, the accuracy
or inaccuracy of or compliance with, any representation or warranty made by or
on behalf of any party hereto, all representations and warranties contained in
this Agreement and in the certificates delivered pursuant to Sections 7.1(v),
7.1(x), and 7.1(cc) hereof shall survive the execution, delivery and performance
of this Agreement.

11. Amendments and Waivers. Any term of this Agreement may be amended or
modified and the compliance with any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only if such amendment, modification or waiver is signed, in the
case of an amendment or modification, by the Required Backstop Parties and the
Debtors, or in the case of a waiver, by the Required Backstop Parties (if
compliance by the Debtors is being waived) or by the Required Backstop Parties
and the Debtors (if compliance by any of the Backstop Parties is being waived);
provided, however, that (a) Schedule 1 hereto may be updated in accordance with
the terms of Section 13.1 hereof, (b) any amendment or modification to this
Agreement that would have the effect of changing the Backstop Commitment
Percentage or the Backstop Commitment Amount of any Backstop Party shall require
the prior written consent of such Backstop Party, unless otherwise expressly
contemplated by this Agreement, (c) any amendment or modification to (i) the
definition of “Purchase Price”, (ii) the allocation of the Put Option Notes
among the Backstop Parties as set forth in Section 1.3, and (iii) the proviso
set forth in the first sentence of Section 1.2(a), shall (in any such case)
require the prior written consent of each Backstop Party adversely affected
thereby, and (d) any amendment, modification or waiver to this Agreement that
would adversely affect any of the rights or obligations (as applicable) of any
Backstop Party set forth in this Agreement in a manner that is different or
disproportionate in any material respect from the effect on the rights or
obligations (as applicable) of the Required Backstop Parties set forth in this
Agreement (other than in proportion to the amount of the Backstop Commitments
held by each of the Backstop Parties) shall also require the written consent of
such affected Backstop Party (it being understood that in determining whether
consent of any Backstop Party is required pursuant to this clause (d), no
personal circumstances of such Backstop Party shall be considered). No delay on
the part of any party in exercising any right, power or privilege pursuant to
this Agreement will operate as a waiver thereof, nor will any waiver on the part
of any party of any right, power or privilege pursuant to this Agreement, or any
single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at Law or
in equity.

 

42



--------------------------------------------------------------------------------

12. Notices, etc. Except as otherwise expressly provided in this Agreement, all
notices, requests, demands, document deliveries and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given,
provided, made or received (a) when delivered personally, (b) when sent by
electronic mail (“e-mail”) or facsimile, (c) one (1) Business Day after deposit
with an overnight courier service or (d) three (3) Business Days after mailed by
certified or registered mail, return receipt requested, with postage prepaid to
the parties at the following addresses, facsimile numbers or e-mail addresses
(or at such other address, facsimile number or e-mail address for a party as
shall be specified by like notice):

(a) if to a Backstop Party, to the address, facsimile number or e-mail address
for such Backstop Party set forth on Schedule 1 hereto,

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10038

Attention:    Brian S. Hermann

            Elizabeth McColm

Fax:              (212) 492-0545

Email:          bhermann@paulweiss.com

            emccolm@paulweiss.com

 

  (b)

If to the Debtors at:

Hi-Crush Inc.

1330 Post Oak Blvd., #600

Houston, Texas 77056

Attention:    Robert E. Rasmus

Email:          razz@redoakcap.com

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:     Keith A. Simon

                      Annemarie V. Reilly

Fax:              (212) 751-4864

Email:          keith.simon@lw.com

            annemarie.reilly@lw.com

 

43



--------------------------------------------------------------------------------

13. Miscellaneous.

13.1. Assignments. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the parties (whether by operation of
Law or otherwise) without the prior written consent of the Debtors and the
Required Backstop Parties. Notwithstanding the immediately preceding sentence,
any Backstop Party’s rights, obligations or interests hereunder may be freely
assigned, delegated or transferred, in whole or in part, by such Backstop Party,
to (a) any other Backstop Party, (b) any Affiliate of a Backstop Party, or
(c) any other Person not referred to in clause (a) or clause (b) above so long
as such Person referred to in this clause (c) is approved in writing by the
Required Backstop Parties prior to such assignment, delegation or transfer (for
purposes of this clause (c), the Backstop Party proposing to make such
assignment, delegation or transfer, and all of its Affiliates, shall be deemed
to be Defaulting Backstop Parties for purposes of determining whether the
definition of “Required Backstop Parties” has been satisfied); provided, that
(x) any such assignee assumes the obligations of the assigning Backstop Party
hereunder and agrees in writing prior to such assignment to be bound by the
terms hereof in the same manner as the assigning Backstop Party, and (y) any
assignee of a Backstop Commitment must be an Accredited Investor. Following any
assignment described in the immediately preceding sentence, Schedule 1 hereto
shall be updated by the Debtors (in consultation with the assigning Backstop
Party and the assignee) solely to reflect (i)(A) the name and address of the
applicable assignee or assignees, and (B) the Backstop Commitment Percentage and
the Backstop Commitment Amount that shall apply to such assignee or assignees,
in each case as specified by the assigning Backstop Party and the assignee or
assignees, and (ii) any changes to the Backstop Commitment Percentage and the
Backstop Commitment Amount applicable to the assigning Backstop Party, in each
case as specified by the assigning Backstop Party and the assignee or assignees,
(it being understood and agreed that updates to Schedule 1 hereto shall not
result in an overall change to the aggregate Backstop Commitment Percentages and
Backstop Commitment Amounts for all Backstop Parties). Any update to Schedule 1
hereto described in the immediately preceding sentence shall not be deemed an
amendment to this Agreement. Notwithstanding the foregoing or any other
provisions herein, unless otherwise agreed in any instance by the Debtors and
the Required Backstop Parties (for purposes of this sentence, the Backstop Party
making such assignment, and all of its Affiliates, shall be deemed to be
Defaulting Backstop Parties for purposes of determining whether the definition
of “Required Backstop Parties” has been satisfied), no assignment of obligations
by a Backstop Party to an Affiliate of such Backstop Party will relieve the
assigning Backstop Party of its obligations hereunder if any such Affiliate
assignee fails to perform such obligations.

13.2. Severability. If any provision of this Agreement, or the application of
any such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and this Agreement shall continue in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon any such
determination of invalidity, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

44



--------------------------------------------------------------------------------

13.3. Entire Agreement. This Agreement and the RSA constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and replace and supersede all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter hereof;
provided, however, that any non-disclosure and confidentiality agreement between
any Debtor and any Backstop Party shall survive the execution and delivery of
this Agreement in accordance with its terms.

13.4. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which, when taken
together, will constitute one agreement. Delivery of an executed counterpart of
this Agreement by facsimile or portable document format (PDF) will be effective
as delivery of a manually executed counterpart of this Agreement.

13.5. Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction, except where preempted by the Bankruptcy
Code. By its execution and delivery of this Agreement, each Party irrevocably
and unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit, or proceeding, may be brought in the United
States District Court for the Southern District of New York, and by executing
and delivering this Agreement, each of the Parties irrevocably accepts and
submits itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to New York jurisdiction, if the Chapter
11 Cases are commenced, each Party agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement. By executing and delivering this Agreement, and upon commencement of
the Chapter 11 Cases, each of the Parties irrevocably and unconditionally
submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding, or other contested matter arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
rendered or order entered in any such action, suit, proceeding, or other
contested matter.

13.6. Waiver of Trial by Jury; Waiver of Certain Damages. EACH OF THE PARTIES
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN ANY OF THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATING TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY. Except as
prohibited by Law, the Debtors hereby waive any right which they may have to
claim or recover in any action or claim referred to in the immediately preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. Each of the Debtors
(a) certifies that none of the Backstop Parties nor any Representative of any of
the Backstop Parties has represented, expressly or otherwise, that the Backstop
Parties would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that, in entering into this Agreement, the Backstop
Parties are relying upon, among other things, the waivers and certifications
contained in this Section 13.6.

 

45



--------------------------------------------------------------------------------

13.7. Further Assurances. From time to time after the Execution Date, the
parties hereto will execute, acknowledge and deliver to the other parties hereto
such other documents, instruments and certificates, and will take such other
actions, as any other party hereto may reasonably request in order to consummate
the transactions contemplated by this Agreement.

13.8. Specific Performance. The Debtors and the Backstop Parties acknowledge and
agree that (a) irreparable damage would occur in the event that any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, and (b) remedies at Law would not be adequate
to compensate the non-breaching party. Accordingly, the Debtors and the Backstop
Parties agree that each of them shall have the right, in addition to any other
rights and remedies existing in its favor, to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce its rights
and obligations hereunder not only by an action or actions for damages but also
by an action or actions for specific performance, injunctive and/or other
equitable relief. The right to equitable relief, including specific performance
or injunctive relief, shall exist notwithstanding, and shall not be limited by,
any other provision of this Agreement. Each of the Debtors and each of the
Backstop Parties hereby waives any defense that a remedy at Law is adequate and
any requirement to post bond or other security in connection with actions
instituted for injunctive relief, specific performance or other equitable
remedies.

13.9. Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

13.10. Interpretation; Rules of Construction. When a reference is made in this
Agreement to a Section, Exhibit or Schedule, such reference is to a Section of,
or Exhibit or Schedule to, this Agreement unless otherwise indicated. Unless the
context of this Agreement otherwise requires, (a) words of any gender include
each other gender; (b) words using the singular or plural number also include
the plural or singular number, respectively; (c) the terms “hereof,” “herein,”
“hereby” and derivative or similar words refer to this entire Agreement; and
(d) the words “include”, “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation”. The
parties hereto agree that they have been represented by legal counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any regulation, holding, rule of construction or Law providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

13.11. Several, Not Joint, Obligations. The representations, warranties,
covenants and other obligations of the Backstop Parties under this Agreement
are, in all respects, several and not joint or joint and several, such that no
Backstop Party shall be liable or otherwise responsible for any representations,
warranties, covenants or other obligations of any other Backstop Party, or any
breach or violation thereof.

 

46



--------------------------------------------------------------------------------

13.12. Disclosure. Unless otherwise required by applicable Law, the Debtors will
not disclose to any Person any of the information set forth on each of the
Backstop Parties’ signature pages, or Schedule 1 hereto (including (x) the
identities of the Backstop Parties, and (y) the Backstop Commitment, the
Backstop Commitment Percentage, and the Backstop Commitment Amount of each
Backstop Party), except for (a) disclosures made with the prior written consent
of each Backstop Party whose information will be disclosed, (b) disclosures to
the Debtors’ Representatives in connection with the transactions contemplated
hereby and subject to their agreement to be bound by the confidentiality
provisions hereof and (c) disclosures to parties to this Agreement solely for
purposes of calculating the Adjusted Commitment Percentage of a Non-Defaulting
Backstop Party; provided, however, that each Backstop Party agrees to permit
disclosure in the Disclosure Statement and any filings by the Debtors with the
Bankruptcy Court regarding the aggregate Backstop Commitments.

13.13. No Recourse Party. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Backstop Parties may be partnerships or limited liability companies, the Debtors
and the Backstop Parties covenant, agree and acknowledge that no recourse under
this Agreement shall be had against any former, current or future directors,
officers, agents, Affiliates, general or limited partners, members, managers,
employees, stockholders or equity holders of any Backstop Party, or any former,
current or future directors, officers, agents, Affiliates, employees, general or
limited partners, members, managers, employees, stockholders, equity holders or
controlling persons of any of the foregoing, as such (any such Person, a “No
Recourse Party”), whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly agreed and acknowledged that no liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any No
Recourse Party for any obligation of any Backstop Party under this Agreement for
any claim based on, in respect of or by reason of such obligations or their
creation.

13.14. Settlement Discussions. Nothing herein shall be deemed an admission of
any kind. Pursuant to Federal Rule of Evidence 408 and any applicable state
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any Proceeding other than a Proceeding to enforce
the terms of this Agreement.

13.15. No Third Party Beneficiaries. This Agreement is intended to be solely for
the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any Person other than the parties hereto
and other than (a) the Indemnified Parties with respect to Section 9 hereof and
(b) each No Recourse Party with respect to Section 13.13 hereof.

13.16. Arm’s Length. Each Debtor acknowledges and agrees that the Backstop
Parties are acting solely in the capacity of arm’s length contractual
counterparties to the Debtors with respect to the transactions contemplated
hereby and the other Contemplated Transactions (including in connection with
determining the terms of the Rights Offering) and not as financial advisors or
fiduciaries to, or agents of, the Debtors or any other Person. Additionally, the
Backstop Parties are not advising the Debtors or any other Person as to any
legal, Tax, investment, accounting or regulatory matters in any jurisdiction.
Each Debtor shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby and the other Contemplated Transactions,
and the Backstop Parties shall have no responsibility or liability to any Debtor
with respect thereto. Any review by the Backstop Parties of the Debtors, the
Contemplated Transactions or other matters relating to the Contemplated
Transactions will be performed solely for the benefit of the Backstop Parties
and shall not be on behalf of the Debtors.

 

47



--------------------------------------------------------------------------------

14. Definitions.

14.1. Definitions in the RSA. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings given to such terms
in the RSA.

14.2. Certain Defined Terms. As used in this Agreement the following terms have
the following respective meanings:

Actions: has the meaning given to such term in Section 9(b) hereof.

Adjusted Commitment Percentage: means, with respect to any Non-Defaulting
Backstop Party, a fraction, expressed as a percentage, the numerator of which is
the Backstop Commitment Percentage of such Non-Defaulting Backstop Party and the
denominator of which is the Backstop Commitment Percentages of all
Non-Defaulting Backstop Parties.

Affiliate: means, with respect to any Person, any other Person controlled by,
controlling or under common control with such Person; provided, that, for
purposes of this Agreement, none of the Debtors shall be deemed to be Affiliates
of any Backstop Party. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies of a Person (whether through
ownership of securities, by contract or otherwise). A Related Fund of any Person
shall be deemed to be the Affiliate of such Person.

Agreement: has the meaning given to such term in the preamble hereof.

AI Questionnaire: has the meaning given to such term in the Rights Offering
Procedures.

Allowed: has the meaning given to such term in the Plan.

Alternative Transaction: has the meaning given to such term in the RSA.

Annual Financial Statements: has the meaning given to such term in
Section 3.17(a) hereof.

Approvals: means all approvals and authorizations that are required under the
Bankruptcy Code for the Debtors to take corporate or limited liability company
(as applicable) action.

Backstop Agreement Motion: means the motion and proposed form of Order to be
filed by the Debtors with the Bankruptcy Court seeking the approval of this
Agreement pursuant to section 363 of the Bankruptcy Code or otherwise,
authorizing the payment of certain expenses and other amounts hereunder
(including the Put Option Notes, the Liquidated Damages Payment and the Backstop
Expenses) and the indemnification provisions set forth herein, granting the same
expenses and other amounts hereunder administrative expense priority status
under sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code, and granting any
other related relief, which motion and proposed form of Order shall be
consistent in all material respects with the RSA and otherwise in form and
substance reasonably acceptable to the Required Backstop Parties and the
Debtors.

 

48



--------------------------------------------------------------------------------

Backstop Certificate: has the meaning given to such term in Section 1.1(b)
hereof.

Backstop Commitment: means, with respect to any Backstop Party, the commitment
of such Backstop Party, subject to the terms and conditions set forth in this
Agreement, to purchase Backstop Commitment Notes pursuant to, and on the terms
set forth in, Section 1.2(a) hereof; and “Backstop Commitments” means the
Backstop Commitments of all of the Backstop Parties collectively.

Backstop Commitment Amount: means, with respect to any Backstop Party, (a) the
dollar amount set forth opposite the name of such Backstop Party under the
heading “Backstop Commitment Amount” on Schedule 1 hereto, which amount shall
equal the product of (i) the Rights Offering Amount and (ii) such Backstop
Party’s Backstop Commitment Percentage (as it may be amended, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement), minus (b) the aggregate original principal amount of all Rights
Offering Notes that such Backstop Party subscribes for in the Rights Offering.

Backstop Commitment Notes: has the meaning given to such term in Section 1.2(a)
hereof.

Backstop Commitment Percentage: means, with respect to any Backstop Party, the
percentage set forth opposite the name of such Backstop Party under the heading
“Backstop Commitment Percentage” on Schedule 1 hereto, which percentage shall be
based upon the amount of Senior Notes Claims held by each respective Backstop
Party as compared to the aggregate amount of Senior Notes Claims held by all
Backstop Parties (as such percentage may be modified from time to time in
accordance with the terms hereof); and “Backstop Commitment Percentages” means
the Backstop Commitment Percentages of all of the Backstop Parties collectively.

Backstop Expenses: means the reasonable and documented out-of-pocket fees,
costs, expenses, disbursements and charges of each of the Backstop Parties
payable to third parties and incurred in connection with or relating to the
diligence, negotiation, preparation, execution, delivery, implementation and/or
consummation of the Plan, the Backstop Commitments, the Rights Offering, this
Agreement, the Backstop Agreement Motion, the Backstop Order, the Definitive
Documentation and/or any of the Contemplated Transactions, any amendments,
waivers, consents, supplements or other modifications to any of the foregoing,
and the enforcement, attempted enforcement or preservation of any rights or
remedies under this Agreement, including but not limited to, (a) the reasonable
and documented fees, costs and expenses of counsel, advisors and agents for each
of the Backstop Parties and (b) filing fees (if any) required by the HSR Act or
any other competition Laws and any expenses related thereto.

Backstop Notes: has the meaning given to such term in Section 1.2(d) hereof.

Backstop Order: has the meaning given to such term in the RSA.

 

49



--------------------------------------------------------------------------------

Backstop Party(ies): has the meaning given to such term in the preamble hereof.

Bankruptcy Code: has the meaning given to such term in the recitals hereof.

Bankruptcy Court: has the meaning given to such term in the recitals hereof.

Bankruptcy Rules: means the Federal Rules of Bankruptcy Procedure, as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, as amended from time to time, applicable to the Chapter
11 Cases and/or the transactions contemplated by this Agreement, and any Local
Rules of the Bankruptcy Court.

Benefit Plan(s): has the meaning given to such term in Section 3.13(a) hereof.

Business Day: means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by Law to
be closed.

Chapter 11 Cases: has the meaning given to such term in the recitals hereof.

Closing: has the meaning given to such term in Section 2.1(a) hereof.

Code: has the meaning given to such term in Section 3.13(a) hereof.

Company: has the meaning given to such term in the preamble hereof.

Company SEC Documents: means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Debtors.

Confirmation Order: means the Order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

Consent: means any consent, waiver, approval, Order or authorization of, or
registration, declaration or filing with or notice to, any Governmental Body or
other Person.

Contemplated Transactions: means all of the transactions contemplated by this
Agreement, the RSA, the Plan and/or the other Definitive Documentation,
including, for the avoidance of doubt, the sale and issuance of the Rights
Offering Notes and the Backstop Notes.

Contract: means any agreement, contract, obligation, promise, undertaking or
understanding, whether written or oral including, for the avoidance of doubt,
any debt instrument.

Debtor Disclosure Schedule: has the meaning given to such term in Section 3
hereof.

Debtor IP Rights: has the meaning given to such term in Section 3.9 hereof.

Debtor Mineral Rights: has the meaning given to such term in Section 3.23(f)
hereof.

 

50



--------------------------------------------------------------------------------

Debtor(s): has the meaning given to such term in the preamble hereof.

Default Notes: has the meaning given to such term in Section 1.2(c) hereof.

Default Purchase Right: has the meaning given to such term in Section 1.2(c)
hereof.

Defaulting Backstop Party: has the meaning given to such term in Section 1.2(c)
hereof.

Definitive Documentation: has the meaning given to such term in the RSA.

Deposit Account: has the meaning given to such term in Section 1.2(b) hereof.

Deposit Deadline: has the meaning given to such term in Section 1.2(b) hereof.

DIP Covenants: has the meaning given to such term in Section 5.12 hereof.

DIP TL Credit Agreement: has the meaning given to such term in the RSA.

Drop-Dead Date: has the meaning given to such term in Section 8(b)(ix) hereof.

DTC: has the meaning given to such term in Section 2.1(a) hereof.

Easements: has the meaning given to such term in Section 3.23(a) hereof.

Eligible Claims: has the meaning given to such term in the Rights Offering
Procedures.

Eligible General Unsecured Claims: has the meaning given to such term in the
Rights Offering Procedures.

e-mail: has the meaning given to such term in Section 12 hereof.

Encumbrance: means any charge, claim, community property interest, condition,
covenant, deed of trust, equitable interest, lease, license, lien, mortgage,
option, pledge, security interest, title default, encroachment or other survey
defect, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

Environmental Laws: means all applicable Laws and Orders relating to pollution
or the regulation and protection of human or animal health, safety, the
environment or natural resources, including without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. § 9601 et seq.); the Hazardous Materials Transportation
Uniform Safety Act, as amended (49 U.S.C. § 5101 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic
Substances Control Act, as amended (15 U.S.C. § 2601 et seq.); the Clean Air
Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Water Act, as amended (33
U.S.C. § 1251 et seq.); the Occupational Safety and Health Act, as amended (29
U.S.C. § 651 et seq.); the Atomic Energy Act, as amended (42 U.S.C. §§ 2011 et
seq., 2022 et seq., 2296 et seq.); any transfer of ownership notification or
approval statutes; and all counterparts or equivalents adopted, enacted,
ordered, promulgated, or otherwise approved by any Governmental Body.

 

51



--------------------------------------------------------------------------------

ERISA: means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate(s): means any entity which is a member of any Debtor or its
Subsidiaries’ controlled group, or under common control with any Debtor or its
Subsidiaries, within the meaning of Section 414 of the Code.

Escrow Account: has the meaning given to such term in Section 1.2(b) hereof.

Escrow Agent: has the meaning given to such term in Section 1.2(b) hereof.

Escrow Agreement: has the meaning given to such term in Section 1.2(b) hereof.

Event: has the meaning given to such term in this Section 14.2.

Execution Date: has the meaning given to such term in the preamble hereof.

Exit Facility Credit Agreement: has the meaning given to such term in the Plan.

Exit Liquidity Amount: means, on a pro forma basis, a reasonably detailed
calculation by the Company of the Liquidity it will have on the Effective Date,
after giving effect to all Exit Payments and the funding of the Rights Offering
(including by the Backstop Parties pursuant to the Backstop Commitment Amount).

Exit Payments: means a schedule of all payments required to be made or funded by
the Debtors under the Plan on or before the Effective Date (including on account
of accrued and unpaid professional fees and expenses).

Final Optional Parties: has the meaning given to such term in Section 1.2(c)
hereof.

Final Order: has the meaning given to such term in the Plan.

Financial Statements: has the meaning given to such term in Section 3.17 hereof.

Fundamental Representations: means the representations and warranties of the
Debtors set forth in Sections 3.1, 3.2, 3.3(a), 3.5, 3.6 and 3.7.

Funding Default: has the meaning given to such term in Section 1.2(c) hereof.

GAAP: means generally accepted accounting principles in the United States, as in
effect from time to time, consistently applied.

Governmental Authorization: means any authorization, approval, consent, license,
registration, lease, ruling, permit, tariff, certification, Order, privilege,
franchise, membership, entitlement, exemption, filing or registration by, with,
or issued by, any Governmental Body.

 

52



--------------------------------------------------------------------------------

Governmental Body: means any federal, national, supranational, foreign, state,
provincial, local, county, municipal or other government, any governmental,
regulatory or administrative authority, agency, department, bureau, board,
commission or official or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority, or any court, tribunal, judicial or arbitral body.

Hazardous Materials: means hazardous or toxic substances or wastes, petroleum
products or wastes, asbestos, asbestos-containing material, radioactive
materials or wastes, medical wastes, or any other wastes, pollutants or
contaminants regulated under any Environmental Law.

HCR Termination Event: has the meaning given to such term in the RSA.

HSR Act: means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.

Indemnified Party: has the meaning given to such term in Section 9(a) hereof.

Insurance Policies: has the meaning given to such term in Section 3.22 hereof.

Interest Commencement Date: has the meaning given to such term in Section 2.4
hereof.

Interim Financial Statements: has the meaning given to such term in
Section 3.17(a) hereof.

International Trade Laws: has the meaning given to such term in Section 3.14(b)
hereof.

IP Rights: has the meaning given to such term in Section 3.9 hereof.

IT Systems: has the meaning given to such term in Section 3.9 hereof.

IRS: means the Internal Revenue Service and any Governmental Body succeeding to
the functions thereof.

Knowledge of the Debtors: means the collective actual knowledge, after
reasonable and due inquiry, of Robert E. Rasmus, J. Philip McCormick, Jr. and
Mark C. Skolos. A reference to the word “knowledge” (whether or not capitalized)
or words of a similar nature with respect to the Debtors means the Knowledge of
the Debtors as defined in this definition.

Law: means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
Governmental Authorization, constitution, treaty, requirement, judgment or
judicial or administrative doctrines enacted, promulgated, issued, enforced or
entered by any Governmental Body.

 

53



--------------------------------------------------------------------------------

Lazard Engagement Letter: means the letter, dated as of April 1, 2020, by and
among Lazard Frères & Co. LLC and the Company and its controlled Subsidiaries
(as amended, supplemented, amended and restated or otherwise modified from time
to time, together with any schedules, exhibits and annexes thereto).

Leased Real Property: has the meaning given to such term in Section 3.23(a)
hereof.

Liquidated Damages Payment: has the meaning given to such term in Section 2.3
hereof.

Licenses and Permits: has the meaning given to such term in Section 3.11 hereof.

Liquidity: has the meaning given to such term in the Exit Facility Credit
Agreement.

Losses: has the meaning given to such term in Section 9(a) hereof.

Material Adverse Effect: means any event, change, effect, occurrence,
development, circumstance, condition, result, state of fact or change of fact
(each, an “Event”) that, individually or together with all other Events, has
had, or would reasonably be expected to have, a material adverse effect on
either (a) the business, operations, finances, properties, condition (financial
or otherwise), assets or liabilities of the Debtors, taken as a whole, or
(b) the ability of the Debtors, taken as a whole, to perform their respective
obligations under, or to consummate the transactions contemplated by, this
Agreement or any of the other Contemplated Transactions, other than the effect
of (A) any change in the United States or foreign economies or securities or
financial markets in general; (B) any change that generally affects the industry
in which the Debtors operate; (C) any change arising in connection with
earthquakes, hurricanes, other natural disasters, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; (D) any changes in applicable Laws or accounting rules or
judicial interpretations; (E) any change resulting from the filing of the
Chapter 11 Cases or from any action approved by the Bankruptcy Court so long as
such action is not in breach of this Agreement, the RSA, the DIP TL Credit
Agreement or either of the DIP Orders; or (F) any change resulting from the
public announcement of this Agreement, compliance with terms of this Agreement
(excluding any obligation of the Debtors to conduct their businesses and
operations in the Ordinary Course of Business) or the consummation of the
transactions contemplated hereby.

Material Contract: means any Contract to which any Debtor or any of its
Subsidiaries is a party or is bound, or to which any of the property or assets
of any Debtor or any of its Subsidiaries is subject, that either (a) is a
“material contract,” or “plans of acquisition, reorganization, arrangement,
liquidation or succession” (as each such term is defined in Item 601(b)(2) or
Item 601(b)(10) of Regulation S-K under the Exchange Act), (b) is material to
the businesses, operations, assets or financial condition of any Debtor or any
of its Subsidiaries (whether or not entered into in the Ordinary Course of
Business), or (c) is likely to reasonably involve payments to or by any Debtor
or any of its Subsidiaries in excess of $5,000,000 in any 12-month period.

 

54



--------------------------------------------------------------------------------

Minimum Liquidity Amount: means the Liquidity the Company has on the Effective
Date which shall not be less than $12,500,000 after giving effect to all Exit
Payments and the funding of the Rights Offering.

Money Laundering Laws: has the meaning given to such term in Section 3.14(b)
hereof.

New Certificate of Incorporation: has the meaning given to such term in
Section 7.1(j) hereof.

New Secured Notes Indenture: means the indenture among the Reorganized Company,
as issuer, the guarantors party thereto, and the trustee therefor governing the
New Secured Notes, to be dated as of the Effective Date, which shall be in form
and substance reasonably satisfactory in all respects to the Required Backstop
Parties.

New Secured Notes Documents: means, collectively, the New Secured Notes
Indenture and any related notes, certificates, agreements, security agreements,
collateral documents, documents and instruments (including any amendments,
supplements, or modifications of any of the foregoing) related to or executed in
connection with the New Secured Notes Indenture.

New Secured Notes Term Sheet: has the meaning given to such term in the recitals
hereof.

No Recourse Party: has the meaning given to such term in Section 13.13 hereof.

Non-Defaulting Backstop Party: has the meaning give to such term in
Section 1.2(c) hereof.

Non-US Plan: has the meaning given to such term in Section 3.13(e) hereof.

Noteholder Termination Event: has the meaning given to such term in the RSA.

OID: has the meaning given to such term in Section 1.4 hereof.

Order: means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by the
Bankruptcy Court or any other Governmental Body, whether preliminary,
interlocutory or final.

Ordinary Course of Business: means the ordinary and usual course of normal
day-to-day operations of the Debtors and their respective Subsidiaries,
consistent with past practices of the Debtors and their respective Subsidiaries,
including as to timing and amount, and in compliance with all applicable Laws.

Organizational Documents: means, with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate
of incorporation, certificate of formation, certificate of limited partnership
or articles of organization, and including, without limitation, any certificates
of designation for preferred stock or other forms of preferred equity) or which
relate to the internal governance of such Person (such as by-laws, a partnership
agreement or an operating, limited liability or members agreement).

 

55



--------------------------------------------------------------------------------

Owned Real Property: has the meaning given to such term in Section 3.23(a)
hereof.

Owner: has the meaning given to such term in this Section 14.2.

Pension Plan: has the meaning given to such term in Section 3.13(c) hereof.

Permitted Encumbrances: means (a) Encumbrances for utilities and current Taxes
not yet due and payable or either (i) that are due but are being contested in
good faith by appropriate proceedings or (ii) may not be paid as a result of the
commencement of the Chapter 11 Cases, and, in case of each of the foregoing
clauses (i) and (ii), for which adequate reserves have been established in the
Financial Statements in accordance with GAAP, (b) easements, rights of way,
restrictive covenants, encroachments and similar non-monetary encumbrances or
non-monetary impediments against any of the assets of the Debtors which do not,
individually or in the aggregate, adversely affect the operation of the business
of the Debtors or their Subsidiaries thereon, (c) applicable zoning Laws,
building codes, land use restrictions and other similar restrictions imposed by
Law (but not restrictions arising from a violation of any such Laws) which are
not violated by the current use of the assets and properties of the Debtors or
any of their Subsidiaries, (d) materialmans’, mechanics’, artisans’, shippers’,
warehousemans’ or other similar common law or statutory liens incurred in the
Ordinary Course of Business for sums not yet due and payable or that are due but
may not be paid as a result of the commencement of the Chapter 11 Cases and that
do not result from a breach, default or violation by a Debtor or any of its
Subsidiaries of any Contract or Law, and (e) any obligations, liabilities or
duties created by this Agreement or any of the Definitive Documentation.

Person: means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
Governmental Body.

Petition Date: has the meaning given to such term in the recitals hereof.

Plan: has the meaning given to such term in the recitals hereof.

Proceeding: means any action, claim, complaint, petition, suit, arbitration,
mediation, alternative dispute resolution procedure, hearing, audit,
examination, investigation or other proceeding of any nature, whether civil,
criminal, administrative or otherwise, direct or derivative, in Law or in
equity.

Purchase Price: means, with reference to any Backstop Notes to be purchased by a
Backstop Party pursuant to this Agreement, the aggregate original principal
amount of such Backstop Notes.

Put Option Notes: has the meaning given to such term in Section 1.3 hereof.

Real Property: means, collectively, the Owned Real Property, the Leased Real
Property, and the Easements.

 

56



--------------------------------------------------------------------------------

Real Property Leases: has the meaning given to such term in Section 3.23(c)
hereof.

Related Person: means, with respect to any Person, such Person’s current and
former Affiliates, members, partners, controlling persons, subsidiaries,
officers, directors, managers, principals, employees, agents, managed funds,
advisors, attorneys, accountants, investment bankers, consultants,
representatives and other professionals, together with their respective
successors and assigns.

Release: means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers, and
other receptacles containing any Hazardous Materials).

Representatives: has the meaning given to such term in Section 5.7 hereof.

Required Backstop Parties: means, as of any date of determination,
Non-Defaulting Backstop Parties as of such date whose aggregate Backstop
Commitment Percentages constitute more than 66-2/3% of the aggregate Backstop
Commitment Percentages of all Non-Defaulting Backstop Parties as of such date.

Restructuring Term Sheet: has the meaning given to such term in the recitals
hereof.

Rights Offering: has the meaning given to such term in the recitals hereof.

Rights Offering Amount: has the meaning given to such term in the recitals
hereof.

Rights Offering Commencement Date: has the meaning given to such term in the
Rights Offering Procedures.

Rights Offering Documentation: has the meaning given to such term in Section 5.2
hereof.

Rights Offering Notes: has the meaning given to such term in the recitals
hereof.

Rights Offering Participant(s): has the meaning given to such term in the
recitals hereof.

Rights Offering Procedures: has the meaning given to such term in Section 1.1(a)
hereof.

Rights Offering Record Date: has the meaning given to such term in the Rights
Offering Procedures.

Rights Offering Termination Date: has the meaning given to such term in the
Rights Offering Procedures.

RSA: has the meaning given to such term in the recitals hereof.

RSA Covenants: has the meaning given to such term in Section 5.11 hereof.

 

57



--------------------------------------------------------------------------------

Sanctions: means any sanctions administered or enforced by the U.S. government
(including without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other applicable
jurisdictions.

SEC: means the United States Securities and Exchange Commission.

Senior Notes Claims: has the meaning given to such term in the Restructuring
Term Sheet.

Solicitation Materials: has the meaning given to such term in the RSA.

Solicitation Order: has the meaning given to such term in the RSA.

Specified Issuances: means, collectively, (a) the issuance of shares of New
Common Stock to the holders of Allowed General Unsecured Claims pursuant to the
Plan, (b) the distribution by the Company of the Rights to the Rights Offering
Participants pursuant to the Plan, (c) the issuance and sale by the Company of
Rights Offering Notes to the Rights Offering Participants upon exercise of such
Rights in the Rights Offering, (d) the issuance by the Company of shares of New
Common Stock in connection with any conversion, in accordance with the terms of
the New Certificate of Incorporation and the New Secured Notes Documents, of the
Rights Offering Notes that were issued in the Rights Offering, (e) the issuance
and sale by the Company of the Backstop Notes to the Backstop Parties pursuant
to this Agreement, and (f) the issuance by the Company of shares of New Common
Stock in connection with any conversion, in accordance with the terms of the New
Certificate of Incorporation and the New Secured Notes Documents, of the
Backstop Notes that were issued and sold pursuant to this Agreement.

Specified Issuance Documentation: has the meaning given to such term in
Section 5.9(b) hereof.

Specified Issuance Steps: has the meaning given to such term in Section 5.9(a)
hereof.

Subsidiary: means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

Subscription Agent: has the meaning given to such term in Section 5.4 hereof.

Tax: means any and all taxes of any kind whatsoever, including all foreign,
federal, state, county, or local income, sales and use, excise, franchise, ad
valorem, value added, real and personal property, unclaimed property, gross
income, gross receipt, capital stock, production, license, estimated,
environmental, excise, business and occupation, disability, employment, payroll,
severance, withholding or all other taxes or assessments, fees, duties, levies,
customs, tariffs, imposts, obligations and charges of the same or similar nature
of the foregoing, including all interest, additions, surcharges, fees or
penalties related thereto.

 

58



--------------------------------------------------------------------------------

Tax Return: means a report, return, claim for refund, amended return, combined,
consolidated, unitary or similar return or other information filed or required
to be filed with a Taxing Authority with respect to Taxes, including any
schedule or attachment thereto or amendment thereof.

Taxing Authority: means the IRS and any other Governmental Body responsible for
the administration of any Tax.

Triggering Event: has the meaning given to such term in Section 2.3 hereof.

Unallocated Notes: means, collectively, (a) any Rights Offering Notes that
holders of Eligible Claims as of the Rights Offering Record Date who are not
Accredited Investors (or holders of Eligible Claims as of the Rights Offering
Record Date that did not properly complete, duly execute and timely deliver to
the Subscription Agent an AI Questionnaire in accordance with the Rights
Offering Procedures) could have purchased if such holders had received Rights if
they were Accredited Investors (or had properly completed, duly executed and
timely delivered to the Subscription Agent an AI Questionnaire in accordance
with the Rights Offering Procedures) and exercised such Rights in the Rights
Offering, (b) any Rights Offering Notes that are not subscribed for and
purchased in the Rights Offering on account of any rounding down of fractional
Rights Offering Notes, and (c) any Rights Offering Notes that are not subscribed
for and purchased in the Rights Offering on account of any Eligible General
Unsecured Claim (or portion thereof) as of the Rights Offering Record Date
failing to be an Allowed (as defined in the Rights Offering Procedures) Claim on
the date that is one Business Day after the Confirmation Hearing (as defined in
the Plan).

Unsubscribed Notes: has the meaning given to such term in the recitals hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

DEBTORS:

 

HI-CRUSH INC.

 

ONCORE PROCESSING LLC

 

HI-CRUSH AUGUSTA LLC

 

HI-CRUSH WHITEHALL LLC

 

PDQ PROPERTIES LLC

 

HI-CRUSH WYEVILLE OPERATING LLC

 

D & I SILICA, LLC

 

HI-CRUSH BLAIR LLC

 

HI-CRUSH LMS LLC

 

HI-CRUSH INVESTMENTS INC.

 

HI-CRUSH PERMIAN SAND LLC

 

HI-CRUSH PROPPANTS LLC

 

HI-CRUSH PODS LLC

 

HI-CRUSH CANADA INC.

 

HI-CRUSH HOLDINGS LLC

 

HI-CRUSH SERVICES LLC

 

BULKTRACER HOLDINGS LLC

 

PRONGHORN LOGISTICS HOLDINGS, LLC

 

FB INDUSTRIES USA INC.

 

PROPDISPATCH LLC

 

PRONGHORN LOGISTICS, LLC

 

FB LOGISTICS, LLC

 

By:

 

/s/ J. Philip McCormick, Jr.

 

Name: J. Philip McCormick, Jr.

 

Title:   Chief Financial Officer

[Signature Page to Backstop Purchase Agreement]



--------------------------------------------------------------------------------

BACKSTOP PARTIES:                    

[Signature Page to Backstop Purchase Agreement]